Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 1 of 89
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 2 of 89




 FOWLER HIRTZEL MCNULTY &
 SPAULDING, LLP                                   ATTORNEYS FOR DEFENDANT
 BY: GREGORY S. HIRTZEL, ESQUIRE                  KARNS PRIME AND FANCY FOOD, LTD.
 E-MAIL: ghirtzel@fhmslaw.com
 I.D. # 56027
 BY: BENJAMIN P. NOVAK, ESQUIRE
 E-MAIL: bnovak@fhmslaw.com
 I.D. #326182
 1860 CHARTER LANE, SUITE 201
 LANCASTER, PA 17601
 P:717-553-2604
 F:717-229-1239

ADLIFE MARKETING &                                UNITED STATES DISTRICT COURT
COMMUNICATIONS COMPANY, INC.,                     MIDDLE DISTRICT OF PENNSYLVANIA
                                                  HARRISBURG DIVISION
                           Plaintiff,
                      v.
                                                  CIVIL ACTION - LAW
KARNS PRIME AND FANCY FOOD, LTD.
AND AD POST GRAPHICS MEDIA                        USCD M.D. Pa. 1:19-CV-01638-YK
MARKETING, INC.,
                 Defendants.



                    DEFENDANT KARNS PRIME AND FANCY FOOD, LTD’S
                    INTERROGATORIES DIRECTED TO PLAINTIFF (SET 1)

       Defendant hereby makes demand that the Plaintiff answer the following Interrogatories
pursuant to the Federal Rules of Civil Procedure. These Interrogatories must be answered as
provided and the Answers must be served on all other parties within thirty (30) days after the
Interrogatories are deemed served.
       These Interrogatories are deemed to be continuing as to require the filing of
Supplemental Answers promptly in the event Defendant or its representatives (including
counsel) learns additional facts not set forth in his/her original Answers or discover that
information provided in the Answers is erroneous. Such Supplemental Answers may be filed
from time to time, but not later than 30 days after such further information is received,
pursuant Federal Rules of Civil Procedure.




{W1021979.1}                                  1
                Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 3 of 89




                                                 DEFINITIONS

      As used herein, unless otherwise specified, the following terms and phrases have the
meaning indicated:

        A.     As used in each Interrogatory herein, the term “Documents" shall mean all data,
whether written, electronically stored, electronically communicated (e.g., emails, texts, social
media posts, electronic advertising and any other form of electronic communications), and
graphic matter of every kind or description, produced or reproduced, whether draft or final,
original, duplicate or reproduction, signed or unsigned, and regardless of whether approved,
sent, received, redrafted, or executed. The term “Documents” shall also include but not be
limited to: written communications, letters, correspondence, facsimiles, e-mail, memoranda,
minutes, notes, photographs however the image was taken, films, video, recordings of any
type, advertisements, transcripts, contracts, agreements, licenses, copyrights, purchase or sales
orders, memoranda of telephone conversations or personal conversations, diaries, desk
calendars, interoffice communications, reports, studies, bills, receipts, checks, checkbooks,
invoices or material similar to any of the foregoing however denominated, by whomever
prepared, and to whomever addressed, which are accessible to or are in the possession, custody
or control of Plaintiff, Plaintiff’s attorneys, Plaintiff’s representatives, agents, servants,
workmen or employees, acting within the course and scope of their employment, agency or
representation of/with Plaintiff. “Documents” refers to the following material, whether or not
within the possession, custody or control of the Defendant.

        B.    “Person” refers to any individual, associations, partnership, firms, corporation,
trust, governmental agency, or other entity.

      C.              “Employee” or “employees” refers to any present or former employee or
employees.

               D.     “He or “his” shall be read to refer, where applicable, to the feminine “she” or “her”.

        E.     “You” shall be construed to mean not only the Plaintiff but also his or her agents,
servants, workman, employees, counsel and their respective agents, servants, employees, workman
or person acting for or on behalf in any capacity.

        F.            “Accident/Incident” referred to hereinafter as the one which is the subject matter of
this suit.

       G.      "Identify" when used with respect to an individual, means to state (1) their
name; (2) business affiliation and official title and/or position; and (3) their last known
residential and business address.

                      "Identify" when used with respect to a document, means to state (1) the type of
               document (e.g. letter, memorandum, hand-written note, facsimile, e-mail); (2) its date
               of origin or creation; (3) its author and addressee; (4) its last known custodian or
               locations; (5) a brief description of its subject matter and size; and (6) to attach to your
               Answer a copy of the document identified.

{W1021979.1}                                            2
                Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 4 of 89




                       "Identify" when used with respect to a company or other business entity, means
               to state, (1) the company's legal name, any former names, and the name under which
               it trades or does business (2) the address of its principal place of business; and (3) the
               identity of its chief executive officer.

       H.      "You" or "your" refers to Plaintiff(s) herein and to all other persons acting or
purporting to act on behalf of Plaintiff(s), including Plaintiff’s attorneys, Plaintiff’s
representatives, agents, servants, workmen and/or employees, acting within the course and
scope of their employment, agency or representation of/with Plaintiff.


               INSTRUCTIONS

               A.     Where asked to identify an individual person, state the person’s:

                      1.      full name;

                      2.      present or last known residence address; and

                      3.      present or last known business address and position.

               B.     Where asked to identify an entity other than an individual person, state its:

                      1.      full name; and

                      2.      present or last known address.

       C.             Where asked to identify a document, include the following information, where
applicable:

                      1.      the type of document, i.e., letter, memorandum, note, etc.

                      2.      the date that the document was prepared;

                      3.      the document’s author(s) or the person(s) who prepared or compiled it;

                      4.      the person(s) to whom the document was addressed and sent;

                      5.      the document’s present location and custodian;

                      6.      the disposition made of the document, if it was in your possession or control
                              but is no longer; and

                      7.      the date that the document was destroyed, and the reasons therefore.

               D.     Where asked to identify a communication, include the following information:

                      1.      the manner of such communication, i.e., oral, written, telephone calls, etc.


{W1021979.1}                                            3
                Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 5 of 89




                    2.     the person or persons making each such communication;

                    3.     the person or persons to whom each such communication was made;

                    4.     all persons present at the time of each such communication;

                    5.     the date and time of such communications;

                    6.     the place where such communication was made or held; and

                    7.     the substance of each such communication.

               E.   Where asked to identify a meeting, include the following information:

                    1.     the date and place of the meeting; and

                    2.     all persons present.

       F.       Where asked to identify and describe tests, studies, investigations and reports,
include the following information:

                    1.     the date (or time period) and place of each test, study, investigation or
                           report;

                    2.     the name or title of each test, study, investigation or report;

                    3.     the person(s) who commissioned each test, study, investigation or report;

                    4.     the person(s) who conducted prepared or participated in each test, study,
                           investigation or report;

                    5.     the purpose of each test, study, investigation or report;

                    6.     a summary of the substance, subjects, topics and findings of each test, study,
                           investigation or report; and

                    7.     all documents which relate refer or pertain to each test, study, or
                           investigation or report.

       G.      To the extent that the information or communication sought in an interrogatory is
incorporated or contained in a document, identify the document and attach a copy to your answers.

       H.     If you object to an interrogatory on the basis of privilege, state in detail the facts on
which you base your objection.

        I.      The instructions and definitions which precede these interrogatories are an integral
part hereof, and information requested in each interrogatory includes all information called for by
reference to the instructions and definitions.


{W1021979.1}                                          4
                Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 6 of 89




        J.      Whenever the word “identify” is used with reference to a person or document
identified in a previous answer, it shall be sufficient to state his, her or its name or title and refer
to the answer in which he, she or it was previously identified.

       K.      Where applicable, information sought by an interrogatory may be furnished by
reference to another answer, but separate answers should be given in all cases, and interrogatories
should not be joined together and accorded a common answer.

        L.      Where exact information cannot be furnished, estimated information should be
applied to the best extent possible. Where estimated information is used, it should be so indicated
as an explanation given as to the source and basis of the estimate.



                                           INTERROGATORIES

       1.    Identify each of the specific photographs depicted on Exhibit A to your Complaint
which you maintain is protected by a legally enforceable copyright which Defendant violated.

               a.     With respect to each such photograph, identify:

                      i.     The specific date upon which you claim each image was unlawfully used;

                      ii.    For each alleged the copyrights unlawful use, where and how each use
               occurred;

                      iii.    The specific date on which each such image was registered by or on your
               behalf with the U.S. copyright office.




       2.      With respect to each and every photograph you have identified in reply to 1
above, identify and produce all information and evidence supporting your claim that Adlife
owned the copyright to said photograph(s) at the time of Defendant’s alleged infringing activity.



        3.      With respect to each and every photograph you have identified in reply to 1 above
attach hereto the Copyright Registration Certificate.



       4.       For each Copyright Registration Certificate identified in reply to 3 above, provide
a copy of all corresponding deposit material included in each underlying copyright application
submitted to the U.S. Copyright Office.



{W1021979.1}                                          5
                Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 7 of 89




         5.     To the extent not included on Exhibit A to your Complaint, provide a complete
list of images Plaintiff believes Defendant has infringed or is currently infringing.

               a.     With respect to each such photograph, identify:

                      i.     The specific dates upon which you claim the image was unlawfully used;

                      ii.    Where and how it was unlawfully used; and,

                      iii.    The specific date on which each such image was registered by or on your
               behalf with the U.S. copyright office.



       6.      For each of the images you have identified in answer to Interrogatories 1 & 5
above, identify each and every date you maintain same was used by Defendant without license or
permission.



       7.      For each of the images you have identified in answer to Interrogatories 1 & 5
above, identify the sum Plaintiff would charge for authorized use of the image every date you
maintain same was used by Defendant without license or permission.



       8.      For each of the images you have identified in answer to Interrogatories 1 & 5
above, identify the usual customary and advertised sum Plaintiff would charge for:



                        a. Single licensed use of the image on every date you maintain same was used
               by Defendant without license or permission;

                        b. A monthly license to use the image for each different month you maintain
               same was used by Defendant without permission; and,

                         c. A perpetual license to use each image you maintain Defendant has used
               without permission.



         9.     For each usual, customary and advertised sum identified in 8 a-c above, attach to
this Request all data, documents and proofs supporting that the sums Plaintiff has identified was
in fact the usual, customary and advertised sum Plaintiff would charge for each license for each
of the images which you allege Defendant used without license or permission.




{W1021979.1}                                          6
                Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 8 of 89




       10.     Identify every fact upon which you rely to support the allegations in your
complaint that Defendant’s alleged use of any image identified in Answer to Interrogatories 1 &
5 above were willful.

                     a. Identify the name, address and employer of each person having personal
               knowledge of the facts identified immediately above;

                       b. Identify all documents referring to, identifying or arising from any of the facts
               identified in answer to this interrogatory; and,

                      c. Attach hereto all documents identified in response to b above.



        11.    For each of the images you have identified in answer to Interrogatories 1 & 5
above, identify all facts that support your claim that you suffered actual damages under 17 USC
section 504(b) and (c) as a result of Defendant’s alleged use of those images.

                     a. Identify the name, address and employer of each person having personal
               knowledge of the facts identified immediately above;

                       b. Identify all documents referring to, identifying or arising from any of the facts
               identified in answer to this interrogatory; and,

                      c. Attach hereto all documents identified in response to b above.



         12.     In anticipation of litigation, were any investigations, examinations, inspections,
analysis, tests, reports and/or studies made, prepared, or conducted by you or anyone on your
behalf to ascertain if Defendant has in fact committed copyright violations with respect to any or
all of the photos depicted in Exhibit A to your complaint? If so, please identify:


                        a. With specificity, what investigations, examinations, inspections, analysis,
                        tests, reports and/or studies were conducted;

                        b. The name, address and employer of the person or persons making, or
                        conducting the investigations, examinations, inspections, analysis, tests, reports
                        and/or studies;

                        c. The identity and location of the person or persons having its present custody
                      and control; and,

                        d. Attach to your Answer a copy of all documents pertaining to all such
                      investigations, examinations, inspections, tests, experiments and/or studies



{W1021979.1}                                             7
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 9 of 89




          13.    For each of the documents (photos) you have identified in answer to
      Interrogatories 1 & 5 above, identify the date you first became aware of Defendant’s
      unauthorized use of the same




                                                FOWLER HIRTZEL MCNULTY &
                                                SPAULDING, LLP

 Date: December 23, 2019
                                                By:




                                                      Gregory S. Hirtzel, Esquire
                                                      Benjamin P. Novak, Esquire
                                                      Attorneys For Defendant Karns Prime
                                                      and Fancy Food, Ltd.




{W1021979.1}                                      8
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 10 of 89




                                       CERTIFICATE OF SERVICE

               I, Patricia L. Glasz, Pa.C.P., an employee of the law office of Fowler Hirtzel McNulty &

Spaulding, LLP do hereby certify that I caused a true and correct copy of Defendant Karns Prime

and Fancy Food, Ltd’s Interrogatories Directed to Plaintiff (Set 1) to be served upon the

following person(s) at the following address(es) by sending same via e-mail or United States First

Class Mail on the date set forth below:

                      Richard P. Liebowitz, Esquire
                      Liebowitz Law Firm, PLLC
                      11 Sunrise Plaza, Suite 305
                      Valley Stream, NY 11580
                      Attorney for Plaintiff

                      Kevin M. Gold, Esquire
                      Pillar Aught, LLC
                      4201 East Park Circle
                      Harrisburg, PA 17111
                      Personal Counsel for Defendant Karns Prime and Fancy Food, Ltd.

                      Lindsey E. Snavely, Esquire
                      Pillar Aught, LLC
                      4201 East Park Circle
                      Harrisburg, PA 17111
                      Personal Counsel for Defendant Karns Prime and Fancy Food, Ltd.



                                                   FOWLER HIRTZEL McNULTY &
                                                   SPAULDING, LLP



Dated: December 23, 2019                           By:
                                                          Patricia L. Glasz, Pa.C.P.
                                                          Paralegal
                                                          1860 Charter Lane, Suite 201
                                                          Lancaster, PA 17601-5865
                                                          (717) 553-2604




{W1021979.1}                                          9
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 11 of 89




 FOWLER HIRTZEL MCNULTY &
 SPAULDING, LLP                                    ATTORNEYS FOR DEFENDANT
 BY: GREGORY S. HIRTZEL, ESQUIRE                   KARNS PRIME AND FANCY FOOD, LTD.
 E-MAIL: ghirtzel@fhmslaw.com
 I.D. # 56027
 BY: BENJAMIN P. NOVAK, ESQUIRE
 E-MAIL: bnovak@fhmslaw.com
 I.D. #326182
 1860 CHARTER LANE, SUITE 201
 LANCASTER, PA 17601
 P:717-553-2604
 F:717-229-1239

ADLIFE MARKETING &                                 UNITED STATES DISTRICT COURT
COMMUNICATIONS COMPANY, INC.,                      MIDDLE DISTRICT OF PENNSYLVANIA
                                                   HARRISBURG DIVISION
                            Plaintiff,
                      v.
                                                   CIVIL ACTION - LAW
KARNS PRIME AND FANCY FOOD, LTD.
AND AD POST GRAPHICS MEDIA                         USCD M.D. Pa. 1:19-CV-01638-YK
MARKETING, INC.,
                 Defendants.



          DEFENDANT KARNS PRIME AND FANCY FOOD, LTD’S REQUEST FOR
           PRODUCTION OF DOCUMENTS DIRECTED TO PLAINTIFF (SET 1)

       The Defendant in the above-captioned matter hereby makes demand that the Plaintiff
answer the following Request for Production of Documents under oath within thirty (30) days
pursuant to the Federal Rules of Civil Procedure: This Request for Production of Documents shall
be deemed continuing so as to requires further and additional answers up to the time of trial, if
additional and subsequent information is obtained by the Plaintiff.


                                         DEFINITIONS

       A.      "You" or "your" refers to Plaintiff(s) herein and to all other persons acting or
purporting to act on behalf of Plaintiff(s), including Plaintiff’s attorneys, Plaintiff’s
representatives, agents, servants, workmen and/or employees, acting within the course and
scope of their employment, agency or representation of/with Plaintiff.

       B.     "Communications" shall mean all inquiries, discussions, conversations,
negotiations, agreements, understandings, meetings, telephone conversations, letters,
correspondence, notes, telegrams, telexes, advertisements, facsimiles, e-mail, or other forms
of verbal and/or communicative intercourse.

{W1022180.1}                                   1
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 12 of 89




        C.     As used in each document request herein, the term “Documents" shall mean all
data, whether written, electronically stored, electronically communicated (e.g., emails, texts,
social media posts, electronic advertising and any other form of electronic communications),
and graphic matter of every kind or description, produced or reproduced, whether draft or final,
original, duplicate or reproduction, signed or unsigned, and regardless of whether approved,
sent, received, redrafted, or executed. The term “Documents” shall also include but not be
limited to: written communications, letters, correspondence, facsimiles, e-mail, memoranda,
minutes, notes, photographs however the image was taken, films, video, recordings of any
type, advertisements, transcripts, contracts, agreements, licenses, copyrights, purchase or sales
orders, memoranda of telephone conversations or personal conversations, diaries, desk
calendars, interoffice communications, reports, studies, bills, receipts, checks, checkbooks,
invoices or material similar to any of the foregoing however denominated, by whomever
prepared, and to whomever addressed, which are accessible to or are in the possession, custody
or control of Plaintiff, Plaintiff’s attorneys, Plaintiff’s representatives, agents, servants,
workmen or employees, acting within the course and scope of their employment, agency or
representation of/with Plaintiff.

     D.      "Persons" means an individual, corporation, partnership, trust, associations,
company, organization, or any form of a business or commercial entity.

       E.       "Identify" when used with respect to an individual, means to state (1) their
name; (2) business affiliation and official title and/or position; and (3) their last known
residential and business address.

       F.       "Identify" when used with respect to a document, means to state (1) the type
of document (e.g. letter, memorandum, hand-written note, facsimile, e-mail); (2) its date of
origin or creation; (3) its author and addressee; (4) its last known custodian or locations; and
(5) a brief description of its subject matter and size. In lieu of identifying any document(s),
you may attach a copy of it to your answer, indicating the question to which it is responsive.

        G.       "Identify" when used with respect to a company or other business entity, means
to state, (1) the company's legal name, any former names, and the name under which it trades
or does business (2) the address of its principal place of business; and (3) the identity of its
chief executive officer.

      H.      "Relate to" means consist of, refer to, reflect or be in any way logically
connected with the matter discussed.

       I.      The period of time encompassed by these requests shall be from the date of the
alleged accident to the date of answering, unless otherwise indicated. Note, this request is
continuing up to and at the time of trial.

               J.   For purposes of the Rule, a statement includes:



{W1022180.1}                                       2
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 13 of 89




            (1)      A written statement, signed or otherwise adopted or approved by the
person making it, or

              (2)      A stenographic, mechanical, electronic, videographic or other
recording, or a transcript thereof, which is a substantially verbatim recital of an oral statement
by the person making it and contemporaneously recorded.


                                           REQUESTS

        1.     Your complete investigation file with respect to the allegations in your
complaint, including, but not limited to, the due diligence conducted by or on behalf of
Plaintiff with respect to each and every factual allegation set fort against Defendant in
Plaintiff’s Complaint, excluding information you maintain is protected by the attorney client
privilege. To the extent any information is withheld based upon any claimed privilege or
otherwise, attach to this Response a privilege log in accordance with the F.R.C.P. 26(b)(5)
describing the nature of the documents, communications, or tangible items not produced or
disclosed in a manner that will fairly allow Defendant to assess the validity of the assertion
of privilege.

ANSWER:



        2.       All documents (including but not limited to statements and communications of
any and all witnesses and/or parties to this litigation) which refer to, arise from or concern any of
the factual allegations in Plaintiff’s complaint and/or any commercial transactions between the
parties to this litigation.

ANSWER:



        3.      All documents substantiating, refuting, arising from, relating to or concerning
 any damages claimed by Plaintiff against defendants on account of the claims and cau ses of
 action stated in Plaintiff’s Complaint.

 ANSWER:



       4.       The name, home and business address, background and qualifications of any
 and all persons in the employ of Plaintiff(s), who Plaintiff may call at trial together with a
 description of the facts and opinions it is believe such persons may testify to.

 ANSWER:

{W1022180.1}                                      3
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 14 of 89




       5.      A list of the name, address, employer and relationship to Plaintiff, if any, of
 every person believed to have personal knowledge of any factual allegations in plaintiff’s
 complaint together with a description of what information it is believed that each ind ividual
 has regarding the facts alleged in Plaintiff’s Complaint

 ANSWER:




          6.     The report of all experts retained on behalf Plaintiff concerning any of the
 claims and allegations in Plaintiff’s Complaint, regardless of whether they will testify at
 trial, together with a complete compilation of all documents supplied to them on behalf of
 Plaintiff as well as all documents which they compiled in connection with any work or
 analysis they did in this matter.

 ANSWER:




        7.      All documents, which any expert identified in response to Request 6. above
 has consulted or reviewed as a result of his work or analysis on your behalf or which he
 has or will consult in preparation of his or her analysis, report or testimony..

 ANSWER:



       8.     The resumes and qualifications of each expert identified in response to
 Request 6. Above.

 ANSWER:



         9.     Each and every document (including photo) you allege defendant used in
 violation of any copyright which Plaintiff held for such document (photo).

 ANSWER:




{W1022180.1}                                   4
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 15 of 89




         10.     A copy of the Copyright Registration Certificate for each document (photo)
 identified in response to 9. above.

 ANSWER:



        11. For each Copyright Registration Certificate identified in response to Request 10.
 above attach a copy of all corresponding deposit material included in each underlying copyright
 application submitted to the U.S. Copyright Office

 ANSWER:




                                              FOWLER HIRTZEL MCNULTY &
                                              SPAULDING, LLP




 Date: December 23, 2019                      By:
                                                    Gregory S. Hirtzel, Esquire
                                                    Benjamin P. Novak, Esquire
                                                    Attorneys For Defendant
                                                    Karns Prime and Fancy Food, Ltd.




{W1022180.1}                                   5
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 16 of 89




                                       CERTIFICATE OF SERVICE

               I, Patricia L. Glasz, Pa.C.P., an employee of the law office of Fowler Hirtzel McNulty &

Spaulding, LLP do hereby certify that I caused a true and correct copy of Defendant Karns Prime

and Fancy Food, Ltd’s Request for Production of Documents Directed to Plaintiff (Set 1) to be

served upon the following person(s) at the following address(es) by sending same via e-mail or

United States First Class Mail on the date set forth below:

                      Richard P. Liebowitz, Esquire
                      Liebowitz Law Firm, PLLC
                      11 Sunrise Plaza, Suite 305
                      Valley Stream, NY 11580
                      Attorney for Plaintiff

                      Kevin M. Gold, Esquire
                      Pillar Aught, LLC
                      4201 East Park Circle
                      Harrisburg, PA 17111
                      Personal Counsel for Defendant Karns Prime and Fancy Food, Ltd.

                      Lindsey E. Snavely, Esquire
                      Pillar Aught, LLC
                      4201 East Park Circle
                      Harrisburg, PA 17111
                      Personal Counsel for Defendant Karns Prime and Fancy Food, Ltd.



                                                   FOWLER HIRTZEL McNULTY &
                                                   SPAULDING, LLP



Dated: December 23, 2019                           By:
                                                          Patricia L. Glasz, Pa.C.P.
                                                          Paralegal
                                                          1860 Charter Lane, Suite 201
                                                          Lancaster, PA 17601-5865
                                                          (717) 553-2604




{W1022180.1}                                          6
Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 17 of 89
        Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 18 of 89




UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA
HARRISBURG DIVISION

ADLIFE MARKETING &
COMMUNICATIONS COMPANY, INC.,
                                                            Case No.: 1:19-cv-01638-YK
                          Plaintiff,

      - against –


KARNS PRIME AND FANCY FOOD, LTD.
AND AD POST GRAPHICS MEDIA
MARKETING, INC.,

                              Defendants.



   PLAINTIFF ADLIFE MARKETING & COMMUNICATIONS COMPANY, INC.’S
        ANSWERS AND OBJECTIONS TO DEFENDANT’S FIRST SET OF
                        INTERROGATORIES


       Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff Adlife

Marketing & Communications Company, Inc. (“Plaintiff”), by its counsel, Liebowitz Law

Firm, PLLC, hereby answers and objects to Defendant Karns Prime and Fancy Food, Ltd.

And Ad Post Graphics Media Marketing, Inc.’s First Set of Interrogatories (the

“Interrogatories,” and each individually, a “Interrogatory”) as follows:



                                   GENERAL OBJECTIONS

       Plaintiff makes the following General Objections to the Interrogatories. These General

Objections apply to each of the Interrogatories, set forth immediately below, and are

incorporated therein by reference. The Specific Objections, even if the same or similar, do not
         Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 19 of 89




waive the General Objections. Answering any Specific Interrogatory shall not be construed as an

admission that the Defendant is entitled to any response more specific than provided:

        1.       Plaintiff objects to Instructions, Definitions, and Interrogatories that impose duties

or obligations beyond, or inconsistent with, those set forth in Local Rules and the Federal Rules.

        2.       Plaintiff objects to the extent the Interrogatories seek information outside the

scope of this proceeding. To the extent that the information sought is not relevant nor

proportional to the needs of the case, the Plaintiff objects. Similarly, if the interrogatory is vague,

ambiguous, the Plaintiff objects.

        3.       Plaintiff objects to Interrogatories to the extent they seek information that is not

within Plaintiff’s possession, custody or control.

        4.       Plaintiff objects to the extent the information sought is already in Defendant’s, or

third party’s possession, custody or control, or is publicly available.

        5.       Plaintiff objects to the extent the information is duplicative or redundant and the

burden of deriving and ascertaining the answers is the same or similar for the Defendant as for

the Plaintiff.

        6.       Plaintiff objects to the extent information sought is protected by attorney-client

privilege, work-product doctrine. Inadvertent disclosure thereof will not waive the privilege or

similar protection from discovery.

        7.       Plaintiff objects to the extent the information sought is subject to confidentiality

duty to a non-party.

        8.       Plaintiff objects to the extent information sought assumes disputed facts and legal

conclusions.

        9.       In answering, the Plaintiff does not waive and expressly reserves all objections.
        Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 20 of 89




       10.     The answers are based on Plaintiff’s current knowledge and best efforts to secure

the information sought. Plaintiff reserves the right to supplement the information.



                         SPECIFIC ANSWERS AND OBJECTIONS


Interrogatory No. 1: Identify each of the specific photographs depicted on Exhibit A to your
Complaint which you maintain is protected by a legally enforceable copyright which Defendant
violated.
a. With respect to each such photograph, identify:
i. The specific date upon which you claim each image was unlawfully used;
ii. For each alleged the copyrights unlawful use, where and how each use
occurred;
iii. The specific date on which each such image was registered by or on your
behalf with the U.S. copyright office.

Answer to Interrogatory No. 1: Plaintiff objects to Interrogatory No. 1 under Rule 33(d) of the
Federal Rules of Civil Procedure and refers Defendant to Exhibit A of the Complaint in
response to Interrogatory No. 1(a)(i)-(ii) and to the applicable copyright registration certificates
identified in Exhibit A to the Complaint in responses to Interrogatory No. 1(a)(i)-(iii), which are
a matter of public record and equally accessible to Defendant.


Interrogatory No. 2: With respect to each and every photograph you have identified in reply to 1
above, identify and produce all information and evidence supporting your claim that Adlife
owned the copyright to said photograph(s) at the time of Defendant’s alleged infringing activity.

Answer to Interrogatory No. 2: Plaintiff objects to Interrogatory No. 2 under Rule 33(d) of the
Federal Rules of Civil Procedure and refers Defendant to the applicable copyright registration
certificates identified in Exhibit A to the Complaint which are a matter of public record and
equally accessible to Defendant.

Interrogatory No. 3: With respect to each and every photograph you have identified in reply to 1
above attach hereto the Copyright Registration Certificate.

Answer to Interrogatory No. 3: Plaintiff objects to Interrogatory No. 3 under Rule 33(d) of the
Federal Rules of Civil Procedure and refers Defendant to the applicable copyright registration
certificates identified in Exhibit A to the Complaint which are a matter of public record and
equally accessible to Defendant.

Interrogatory No. 4: For each Copyright Registration Certificate identified in reply to 3 above,
provide a copy of all corresponding deposit material included in each underlying copyright
application submitted to the U.S. Copyright Office.
        Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 21 of 89




Answer to Interrogatory No. 4: Plaintiff objects to Interrogatory No. 4 under Rule 33(d) of the
Federal Rules of Civil Procedure and refers Defendant to the U.S. Copyright Office to obtain
deposit copies, which are a matter of public record and equally accessible to Defendant.

Interrogatory No. 5: To the extent not included on Exhibit A to your Complaint, provide a
complete list of images Plaintiff believes Defendant has infringed or is currently infringing.
a. With respect to each such photograph, identify:
i. The specific dates upon which you claim the image was unlawfully used;
ii. Where and how it was unlawfully used; and,
iii. The specific date on which each such image was registered by or on your
behalf with the U.S. copyright office.

Answer to Interrogatory No. 5: Plaintiff is not aware of any other infringements at this time.


Interrogatory No. 6: For each of the images you have identified in answer to Interrogatories 1 &
5 above, identify each and every date you maintain same was used by Defendant without license
or permission.

Answer to Interrogatory No. 6: Plaintiff objects to Interrogatory No. 6 under Rule 33(d) of the
Federal Rules of Civil Procedure and refers Defendant to Exhibit A of the Complaint.


Interrogatory No. 7: For each of the images you have identified in answer to Interrogatories 1 &
5 above, identify the sum Plaintiff would charge for authorized use of the image every date you
maintain same was used by Defendant without license or permission.

Answer to Interrogatory No. 7: Plaintiff charges a flat subscription rate of $999.00 per month
for use of the photographs; however, it charges $8000.00 per work for unauthorized use.


Interrogatory No. 8: For each of the images you have identified in answer to Interrogatories 1 &
5 above, identify the usual customary and advertised sum Plaintiff would charge for:

a. Single licensed use of the image on every date you maintain same was used
by Defendant without license or permission;
b. A monthly license to use the image for each different month you maintain
same was used by Defendant without permission; and,
c. A perpetual license to use each image you maintain Defendant has used without permission.

Answer to Interrogatory No. 8: Plaintiff charges a flat subscription rate of $999.00 per month
for use of the photographs; however, it charges $8000.00 per work for unauthorized use.

Interrogatory No. 9: For each usual, customary and advertised sum identified in 8 a-c above,
attach to this Request all data, documents and proofs supporting that the sums Plaintiff has
        Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 22 of 89




identified was in fact the usual, customary and advertised sum Plaintiff would charge for each
license for each of the images which you allege Defendant used without license or permission.

Answer to Interrogatory No. 9: Plaintiff objects to Interrogatory No. 9 under Rule 33(d) of the
Federal Rules of Civil Procedure and refers Defendant to Plaintiff’s terms of service with
PreparedFoodPhotos.com which shall be produced.

Interrogatory No. 10: Identify every fact upon which you rely to support the allegations in your
complaint that Defendant’s alleged use of any image identified in Answer to Interrogatories 1
&5 above were willful.

a. Identify the name, address and employer of each person having personal
knowledge of the facts identified immediately above;

b. Identify all documents referring to, identifying or arising from any of the facts
identified in answer to this interrogatory; and, defer under 33.3

c. Attach hereto all documents identified in response to b above. Interrogatory.

Answer to Interrogatory No. 10: Doug Fleurant & Rebecca Jones. 38 Church Street,
Pawtucket, RI 02860. Plaintiff objects to the remainder of Interrogatory No. 10 under Rule 33(d)
of the Federal Rules of Civil Procedure and refers Defendant to Exhibit A to the Complaint.


Interrogatory No. 11: For each of the images you have identified in answer to Interrogatories 1
& 5 above, identify all facts that support your claim that you suffered actual damages under 17
USC section 504(b) and (c) as a result of Defendant’s alleged use of those images.

a. Identify the name, address and employer of each person having personal
knowledge of the facts identified immediately above;
b. Identify all documents referring to, identifying or arising from any of the facts
identified in answer to this interrogatory; and,
c. Attach hereto all documents identified in response to b above.

Answer to Interrogatory No. 11: Doug Fleurant & Rebecca Jones. 38 Church Street,
Pawtucket, RI 02860. Plaintiff objects to the remainder of Interrogatory No. 10 under Rule 33(d)
of the Federal Rules of Civil Procedure and refers Defendant to Exhibit A to the Complaint.

Interrogatory No. 12: In anticipation of litigation, were any investigations, examinations,
inspections, analysis, tests, reports and/or studies made, prepared, or conducted by you or
anyone on your behalf to ascertain if Defendant has in fact committed copyright violations with
respect to any or all of the photos depicted in Exhibit A to your complaint? If so, please identify:

a. With specificity, what investigations, examinations, inspections, analysis,
tests, reports and/or studies were conducted;
b. The name, address and employer of the person or persons making, or
        Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 23 of 89




conducting the investigations, examinations, inspections, analysis, tests, reports
and/or studies;
c. The identity and location of the person or persons having its present custody
and control; and,
d. Attach to your Answer a copy of all documents pertaining to all such
investigations, examinations, inspections, tests, experiments and/or studies

Answer to Interrogatory No. 12: Doug Fleurant & Rebecca Jones. 38 Church Street,
Pawtucket, RI 02860. Plaintiff located the Defendant’s infringements on-line at its Rhode Island
office.

Interrogatory No. 13: For each of the documents (photos) you have identified in answer to
Interrogatories 1 & 5 above, identify the date you first became aware of Defendant’s
unauthorized use of the same

Answer to Interrogatory No. 13: Plaintiff avers that it first discovered the infringements in or
about August 2018.




Dated: February 26, 2020

                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/richardliebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             rl@LiebowitzLawFirm.com

                                                             Attorney for Plaintiff Adlife
                                                             Marketing & Communications
                                                             Company, Inc.
       Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 24 of 89




                               CERTIFICATE OF SERVICE

The undersigned, an attorney, certifies that a true and correct copy of the foregoing PLAINTIFF
ADLIFE MARKETING & COMMUNICATIONS COMPANY, INC.’S ANSWERS AND
OBJECTIONS TO DEFENDANT’S FIRST SET OF INTERROGATORIES has been served via
e-mail on February 26, 2020 to counsel listed below.

Benjamin P. Novak
Fowler, Hirtzel, McNulty & Spaulding, LLP
Suite 201
1860 Charter Lane
Lancaster, PA 17601
717-696-0551
Email: bnovak@fhmslaw.com

Gregory S. Hirtzel
Fowler Hirtzel McNulty & Spaulding, LLP
1860 Charter Lane
Suite 201
Lancaster, PA 17601
717-553-2600
Email: ghirtzel@fhmslaw.com

Kevin M. Gold, Esquire
Pillar Aught, LLC
4201 East Park Circle
Harrisburg, PA 17111

Lindsey E. Snavely, Esquire
Pillar Aught, LLC
4201 East Park Circle
Harrisburg, PA 17111

Attorneys for Defendant

                                                          By: /richardpliebowitz/
                                                                  Richard P. Liebowitz
                                                                  Liebowitz Law Firm PLLC
                                                                  rl@liebowitzlawfirm.com
              Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 25 of 89

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA
HARRISBURG DIVISION

ADLIFE MARKETING &
COMMUNICATIONS COMPANY, INC.,
                                                                Case No.: 1:19-cv-01638-YK
                             Plaintiff,

      - against –


KARNS PRIME AND FANCY FOOD, LTD.
AND AD POST GRAPHICS MEDIA
MARKETING, INC.,

                                 Defendants.


  PLAINTIFF ADLIFE MARKETING & COMMUNICATIONS COMPANY, INC.’S RESPONSES
        TO DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS


          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff Adlife Marketing

  & Communications Company, Inc. (“Plaintiff”), by his counsel, Liebowitz Law Firm, PLLC, responds

  as follows to Karns Prime and Fancy Food, Ltd. And Ad Post Graphics Media Marketing, Inc.’s First

  Set of Requests for the Production of Documents (the “Requests,” and each individually, a “Request”):



                                            GENERAL OBJECTIONS

         The following general objections (“General Objections”) are incorporated in full into each response

  as if fully set forth therein, and all responses are subject to these general objections.

         1.      Plaintiff objects to the Definitions set forth in the Requests to the extent they seek to

  impose greater burdens on Plaintiff than are required by the Federal Rules of Civil Procedure.

         2.         Plaintiff objects to the Definitions set forth in the Requests to the extent they seek to

  impose greater burdens on Plaintiff than would the definitions for such terms contained in the Local

  Rules of the U.S. District Court for the Middle District of Pennsylvania. With respect to the terms “person,”

  “SDI,” “Defendant,” “communication,” “document(s),” “concerning,” and “any,” Plaintiff responds
            Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 26 of 89




 as if the Request relies only on the definition set forth in the Local Rules. With respect to the term

“records,” Plaintiff responds as if the term were coextensive with the term “documents.” With

respect to the term “relating to,” Plaintiff responds as if the term were coextensive with the term

“concerning.”

       3.     Plaintiff objects to the definition of the term “produce” to the extent it requires Plaintiff to

“separate such documents into categories set forth in this request.” The definition is vague as the

categories of “this request” are not apparent.

       4.     Plaintiff objects to the instructions to the extent that they purport to require Plaintiff to

seek or obtain documents that are not in her possession, custody, or control.

       5.     Plaintiff objects to each Request to the extent it calls for documents subject to the attorney-

client, work product, or other privilege. Plaintiff will list such documents dated prior to the filing of this

action on a privilege log but will not produce them. Plaintiff will not identify later documents as such

identification would be invasive of attorney-work product

       6.     Plaintiff objects to the instructions to the extent that, with respect to asserting the attorney-

client privilege or work-product doctrine and producing information regarding such documents, they

purport to impose burdens beyond those set forth in Local Civil Rules.

       7.     Plaintiff objects to each Request insofar as it is not proportional to the needs of the case,

considering the importance of the issues at stake in the action, the amount in controversy, the parties’

relative access to relevant information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery outweighs its likely benefit.

       8.     Plaintiff objects to each Request to the extent it seeks information and documents that are

confidential, sensitive or trade secret. To the extent Plaintiff is required to produce any such information

and/or documents, it shall do so pursuant to a protective order negotiated between the parties in this
              Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 27 of 89

proceeding.




       9.       Plaintiff objects to each Request that seeks the disclosure of “all” documents of a specific

nature or type as posing a burden upon Plaintiff disproportionate to the needs of the case because a

limited number of documents will sufficiently provide the necessary information.

       10.      Plaintiff objects to every Request to the extent it is not limited as to time.

       11.      Plaintiff objects to every request that seeks documents prior to one year before the

infringement.

       12.      Plaintiff objects to every Request that seeks documents that are already in Defendant’s

custody, possession, or control, readily available to Defendant, or attainable by Defendant from public

sources.

       13.      Plaintiff objects to the Requests insofar as they seek documents unrelated to the claims

and defenses asserted in this proceeding.

       14.      Where Plaintiff has objected on the grounds of any of these general objections (“General

Objections”) or any specific objection (“Specific Objections”), it nevertheless may produce responsive

documents that it considers to be sufficient for the purposes of the proceeding with respect to the

subject of the Request. The fact that Plaintiff will produce such documents is not a waiver of its

objections.

       15.      Plaintiff’s responses and objections are without prejudice to, and Plaintiff does not waive

any evidentiary objections relating to any Request or the response to the Request.

       16.      Plaintiff has not concluded its investigation of the facts relating to this case and has not

completed formal discovery or preparation for trial. Accordingly, there may exist documents

responsive to the Requests that Plaintiff does not yet have knowledge of or has not yet located,

identified, or reviewed. All of the following responses are therefore based on such documents
              Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 28 of 89

 currently known or available to Plaintiff after a reasonable inquiry. Plaintiff reserves the right to alter,




 amend, or supplement its responses at any time.

        17.    Nothing contained in any response to any Request shall be construed as an admission by

 Plaintiff relative to the existence or non-existence of any documents or information, and no such

 response shall be construed as an admission respecting the relevance or admissibility of any document

 or information, or the truth or accuracy of any statement or characterization contained in any Request.



                             SPECIFIC RESPONSES AND OBJECTIONS

Document Request No. 1: Your complete investigation file with respect to the allegations in your
complaint, including, but not limited to, the due diligence conducted by or on behalf of Plaintiff with
respect to each and every factual allegation set fort against Defendant in Plaintiff’s Complaint,
excluding information you maintain is protected by the attorney client privilege. To the extent any
information is withheld based upon any claimed privilege or otherwise, attach to this Response a
privilege log in accordance with the F.R.C.P. 26(b)(5) describing the nature of the documents,
communications, or tangible items not produced or disclosed in a manner that will fairly allow
Defendant to assess the validity of the assertion of privilege.


Response to Document Request No. 1: Subject to the foregoing General Objections, and subject to a
Protective Order, Plaintiff shall produce all documents in its possession responsive to Request No. 1.


Document Request No. 2: All documents (including but not limited to statements and communications of any
and all witnesses and/or parties to this litigation) which refer to, arise from or concern any of the factual
allegations in Plaintiff’s complaint and/or any commercial transactions between the parties to this litigation.

Response to Document Request No. 2: Subject to the foregoing General Objections, and subject to a
Protective Order, Plaintiff shall produce all documents in its possession responsive to Request No. 2.


Document Request No. 3.: All documents substantiating, refuting, arising from, relating to or concerning
any damages claimed by Plaintiff against defendants on account of the claims and causes of action
stated in Plaintiff’s Complaint.

Response to Document Request No. 3: Subject to the foregoing General Objections, and subject to a
Protective Order, Plaintiff shall produce all documents in its possession responsive to Request No. 3.
             Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 29 of 89

Document Request No. 4: The name, home and business address, background and qualifications of any
and all persons in the employ of Plaintiff(s), who Plaintiff may call at trial together with a description
of the facts and opinions it is believe such persons may testify to.




Response to Document Request No. 4: Subject to the foregoing General Objections, Plaintiff shall produce
all documents in its possession responsive to Request No. 4.


Document Request No. 5: A list of the name, address, employer and relationship to Plaintiff, if any, of
every person believed to have personal knowledge of any factual allegations in plaintiff’s complaint
together with a description of what information it is believed that each individual has regarding the
facts alleged in Plaintiff’s Complaint.

Response to Document Request No. 5: Subject to the foregoing General Objections, Plaintiff shall
produce all documents in its possession responsive to Request No. 5.


Document Request No. 6: The report of all experts retained on behalf Plaintiff concerning any of
the claims and allegations in Plaintiff’s Complaint, regardless of whether they will testify at trial,
together with a complete compilation of all documents supplied to them on behalf of Plaintiff as
well as all documents which they compiled in connection with any work or analysis they did in
this matter.

Response to Document Request No. 6: Plaintiff does not have any documents in its possession responsive to
Request No. 6.


Document Request No. 7: All documents, which any expert identified in response to Request 6.
Above has consulted or reviewed as a result of his work or analysis on your behalf or which he
has or will consult in preparation of his or her analysis, report or testimony.

Response to Document Request No. 7: Plaintiff does not have any documents in its possession responsive to
Request No. 7.


Document Request No. 8: The resumes and qualifications of each expert identified in response to
Request 6. Above.

Response to Document Request No. 8: Plaintiff does not have any documents in its possession responsive to
Request No. 8.


Documents Request No. 9: Each and every document (including photo) you allege defendant used
in violation of any copyright which Plaintiff held for such document (photo).

Response to Document Request No. 9: Subject to the foregoing General Objections, Plaintiff shall produce
all documents in its possession responsive to Request No. 9.
             Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 30 of 89




Document Request No. 10: A copy of the Copyright Registration Certificate for each document (photo)
identified in response to 9. above.

Response to Document Request No. 10: Plaintiff objects to Request No. 10 on grounds that any responsive
documents consist of publicly available information and are therefore equally accessible to Defendant.
Plaintiff further objects to Request No. 10 to the extent it asks Plaintiff to incur additional fees by requesting
deposit copies from the Copyright Office and given that Defendant has equal access to the Copyright Office’s
records. Subject to the foregoing General and Specific Objections, Plaintiff shall produce non-privileged
documents in its possession responsive to Request No. 10.

Document Request No. 11: For each Copyright Registration Certificate identified in response to
Request 10. above attach a copy of all corresponding deposit material included in each underlying
copyright application submitted to the U.S. Copyright Office

Response to Document Request No. 11: Plaintiff objects to Request No. 11 on grounds that any responsive
documents consist of publicly available information and are therefore equally accessible to Defendant.
Plaintiff further objects to Request No. 11 to the extent it asks Plaintiff to incur additional fees by requesting
deposit copies from the Copyright Office and given that Defendant has equal access to the Copyright Office’s
records. Subject to the foregoing General and Specific Objections, Plaintiff shall produce non-privileged
documents in its possession responsive to Request No. 11.


Dated: February 26, 2020

                                                              LIEBOWITZ LAW FIRM, PLLC
                                                              By: /s/richardpliebowitz
                                                                   Richard P. Liebowitz
                                                              11 Sunrise Plaza, Suite 305
                                                              Valley Stream, NY 11580
                                                              Tel: (516) 233-1660
                                                              rl@LiebowitzLawFirm.com

                                                             Attorney for Plaintiff Adlife Marketing
                                                            & Communications Company, Inc.
       Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 31 of 89




                               CERTIFICATE OF SERVICE

The undersigned, an attorney, certifies that a true and correct copy of the foregoing PLAINTIFF
ADLIFE MARKETING & COMMUNICATIONS COMPANY, INC.’S OBJECTIONS AND
RESPONSES TO DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
has been served via e-mail on February 26, 2020 to counsel listed below.

Benjamin P. Novak
Fowler, Hirtzel, McNulty & Spaulding, LLP
Suite 201
1860 Charter Lane
Lancaster, PA 17601
717-696-0551
Email: bnovak@fhmslaw.com

Gregory S. Hirtzel
Fowler Hirtzel McNulty & Spaulding, LLP
1860 Charter Lane
Suite 201
Lancaster, PA 17601
717-553-2600
Email: ghirtzel@fhmslaw.com

Kevin M. Gold, Esquire
Pillar Aught, LLC
4201 East Park Circle
Harrisburg, PA 17111

Lindsey E. Snavely, Esquire
Pillar Aught, LLC
4201 East Park Circle
Harrisburg, PA 17111

Attorneys for Defendant

                                                          By: /richardpliebowitz/
                                                                  Richard P. Liebowitz, Esq.
                                                                  Liebowitz Law Firm PLLC
                                                                  rl@liebowitzlawfirm.com
Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 32 of 89
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 33 of 89




 FOWLER HIRTZEL MCNULTY &
 SPAULDING, LLP                                   ATTORNEYS FOR DEFENDANT
 BY: GREGORY S. HIRTZEL, ESQUIRE                  KARNS PRIME AND FANCY FOOD, LTD.
 E-MAIL: ghirtzel@fhmslaw.com
 I.D. # 56027
 BY: BENJAMIN P. NOVAK, ESQUIRE
 E-MAIL: bnovak@fhmslaw.com
 I.D. #326182
 1860 CHARTER LANE, SUITE 201
 LANCASTER, PA 17601
 P:717-553-2604
 F:717-229-1239

ADLIFE MARKETING &                                UNITED STATES DISTRICT COURT
COMMUNICATIONS COMPANY, INC.,                     MIDDLE DISTRICT OF PENNSYLVANIA
                                                  HARRISBURG DIVISION
                            Plaintiff,
                      v.
                                                  CIVIL ACTION - LAW
KARNS PRIME AND FANCY FOOD, LTD.
AND AD POST GRAPHICS MEDIA                        USCD M.D. Pa. 1:19-CV-01638-YK
MARKETING, INC.,
                 Defendants.



                     DEFENDANT KARNS PRIME AND FANCY FOOD, LTD’S
                     INTERROGATORIES DIRECTED TO PLAINTIFF (SET 2)

       Defendant hereby makes demand that the Plaintiff answer the following Interrogatories
pursuant to the Federal Rules of Civil Procedure. These Interrogatories must be answered as
provided and the Answers must be served on all other parties within thirty (30) days after the
Interrogatories are deemed served.
       These Interrogatories are deemed to be continuing as to require the filing of
Supplemental Answers promptly in the event Defendant or its representatives (including
counsel) learns additional facts not set forth in his/her original Answers or discover that
information provided in the Answers is erroneous. Such Supplemental Answers may be filed
from time to time, but not later than 30 days after such further information is received,
pursuant Federal Rules of Civil Procedure.




{W1058590.1}                                  1
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 34 of 89




                                                DEFINITIONS

      As used herein, unless otherwise specified, the following terms and phrases have the
meaning indicated:

        A.     As used in each Interrogatory herein, the term “Documents" shall mean all data,
whether written, electronically stored, electronically communicated (e.g., emails, texts, social
media posts, electronic advertising and any other form of electronic communications), and
graphic matter of every kind or description, produced or reproduced, whether draft or final,
original, duplicate or reproduction, signed or unsigned, and regardless of whether approved,
sent, received, redrafted, or executed. The term “Documents” shall also include but not be
limited to: written communications, letters, correspondence, facsimiles, e-mail, memoranda,
minutes, notes, photographs however the image was taken, films, video, recordings of any
type, advertisements, transcripts, contracts, agreements, licenses, copyrights, purchase or sales
orders, memoranda of telephone conversations or personal conversations, diaries, desk
calendars, interoffice communications, reports, studies, bills, receipts, checks, checkbooks,
invoices or material similar to any of the foregoing however denominated, by whomever
prepared, and to whomever addressed, which are accessible to or are in the possession, custody
or control of Plaintiff, Plaintiff’s attorneys, Plaintiff’s representatives, agents, servants,
workmen or employees, acting within the course and scope of their employment, agency or
representation of/with Plaintiff. “Documents” refers to the following material, whether or not
within the possession, custody or control of the Defendant.

        B.    “Person” refers to any individual, associations, partnership, firms, corporation,
trust, governmental agency, or other entity.

      C.              “Employee” or “employees” refers to any present or former employee or
employees.

               D.     “He or “his” shall be read to refer, where applicable, to the feminine “she” or “her”.

        E.     “You” shall be construed to mean not only the Plaintiff but also his or her agents,
servants, workman, employees, counsel and their respective agents, servants, employees, workman
or person acting for or on behalf in any capacity.

        F.     “Accident/Incident” referred to hereinafter as the allegations of liability set forth in
Plaintiff’s Complaint.

       G.      "Identify" when used with respect to an individual, means to state (1) their
name; (2) business affiliation and official title and/or position; and (3) their last known
residential and business address.

                      "Identify" when used with respect to a document, means to state (1) the type of
               document (e.g. letter, memorandum, hand-written note, facsimile, e-mail); (2) its date
               of origin or creation; (3) its author and addressee; (4) its last known custodian or
               locations; (5) a brief description of its subject matter and size; and (6) to attach to your
               Answer a copy of the document identified.

{W1058590.1}                                            2
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 35 of 89




                       "Identify" when used with respect to a company or other business entity, means
               to state, (1) the company's legal name, any former names, and the name under which
               it trades or does business (2) the address of its principal place of business; and (3) the
               identity of its chief executive officer.

       H.      "You" or "your" refers to Plaintiff(s) herein and to all other persons acting or
purporting to act on behalf of Plaintiff(s), including Plaintiff’s attorneys, Plaintiff’s
representatives, agents, servants, workmen and/or employees, acting within the course and
scope of their employment, agency or representation of/with Plaintiff.


               INSTRUCTIONS

               A.     Where asked to identify an individual person, state the person’s:

                      1.      full name;

                      2.      present or last known residence address; and

                      3.      present or last known business address and position.

               B.     Where asked to identify an entity other than an individual person, state its:

                      1.      full name; and

                      2.      present or last known address.

       C.             Where asked to identify a document, include the following information, where
applicable:

                      1.      the type of document, i.e., letter, memorandum, note, etc.

                      2.      the date that the document was prepared;

                      3.      the document’s author(s) or the person(s) who prepared or compiled it;

                      4.      the person(s) to whom the document was addressed and sent;

                      5.      the document’s present location and custodian;

                      6.      the disposition made of the document, if it was in your possession or control
                              but is no longer; and

                      7.      the date that the document was destroyed, and the reasons therefore.

               D.     Where asked to identify a communication, include the following information:

                      1.      the manner of such communication, i.e., oral, written, telephone calls, etc.


{W1058590.1}                                            3
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 36 of 89




                    2.     the person or persons making each such communication;

                    3.     the person or persons to whom each such communication was made;

                    4.     all persons present at the time of each such communication;

                    5.     the date and time of such communications;

                    6.     the place where such communication was made or held; and

                    7.     the substance of each such communication.

               E.   Where asked to identify a meeting, include the following information:

                    1.     the date and place of the meeting; and

                    2.     all persons present.

       F.       Where asked to identify and describe tests, studies, investigations and reports,
include the following information:

                    1.     the date (or time period) and place of each test, study, investigation or
                           report;

                    2.     the name or title of each test, study, investigation or report;

                    3.     the person(s) who commissioned each test, study, investigation or report;

                    4.     the person(s) who conducted prepared or participated in each test, study,
                           investigation or report;

                    5.     the purpose of each test, study, investigation or report;

                    6.     a summary of the substance, subjects, topics and findings of each test, study,
                           investigation or report; and

                    7.     all documents which relate refer or pertain to each test, study, or
                           investigation or report.

       G.      To the extent that the information or communication sought in an interrogatory is
incorporated or contained in a document, identify the document and attach a copy to your answers.

       H.     If you object to an interrogatory on the basis of privilege, state in detail the facts on
which you base your objection.

        I.      The instructions and definitions which precede these interrogatories are an integral
part hereof, and information requested in each interrogatory includes all information called for by
reference to the instructions and definitions.


{W1058590.1}                                          4
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 37 of 89




        J.      Whenever the word “identify” is used with reference to a person or document
identified in a previous answer, it shall be sufficient to state his, her or its name or title and refer
to the answer in which he, she or it was previously identified.

       K.      Where applicable, information sought by an interrogatory may be furnished by
reference to another answer, but separate answers should be given in all cases, and interrogatories
should not be joined together and accorded a common answer.

        L.      Where exact information cannot be furnished, estimated information should be
applied to the best extent possible. Where estimated information is used, it should be so indicated
as an explanation given as to the source and basis of the estimate.



                                         INTERROGATORIES

        1.      For the period following January 1, 2015, identify each and every letter, email,
fax, and other communication sent by or on behalf of Adlife in which demand is made for
money on account of copyright infringement.

               a.   With respect to each such letter, email, fax, and other communication, identify:

                    i.     The specific date on which it was sent;

                    ii.    the addressee;

                    iii.   the amount of money demanded for copyright infringement.



       2.     For the period you allege is relevant to the Complaint, identify the amount of
revenue generated for Adlife by the photos you allege Defendant infringed.



        3.     State the amount of financial and/or economic detriment Plaintiff has suffered on
account of the copyright infringement you allege in the complaint, and provide all documents
relied upon in providing your answer to this question.



       4.       Identify by court term and docket number each and every civil action commenced
by or on behalf of Plaintiff in the past five years which concerned in whole or in part allegations
by Plaintiff of copyright infringement or intellectual property violations.




{W1058590.1}                                         5
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 38 of 89




                                             FOWLER HIRTZEL MCNULTY &
                                             SPAULDING, LLP

 Date: March 13, 2019
                                             By:




                                                   Gregory S. Hirtzel, Esquire
                                                   Benjamin P. Novak, Esquire
                                                   Attorneys For Defendant Karns Prime
                                                   and Fancy Food, Ltd.




{W1058590.1}                                  6
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 39 of 89




                                     CERTIFICATE OF SERVICE

               I, Donna M. McConnell, RP, Pa.C.P., an employee of the law office of Fowler Hirtzel

McNulty & Spaulding, LLP do hereby certify that I caused a true and correct copy of Defendant

Karns Prime and Fancy Food, Ltd’s Interrogatories Directed to Plaintiff (Set2) to be served

upon the following person(s) at the following address(es) by sending same via e-mail or United

States First Class Mail on the date set forth below:

                     Richard P. Liebowitz, Esquire
                     Liebowitz Law Firm, PLLC
                     11 Sunrise Plaza, Suite 305
                     Valley Stream, NY 11580
                     Attorney for Plaintiff

                     Kevin M. Gold, Esquire
                     Pillar Aught, LLC
                     4201 East Park Circle
                     Harrisburg, PA 17111
                     Personal Counsel for Defendant Karns Prime and Fancy Food, Ltd.

                     Lindsey E. Snavely, Esquire
                     Pillar Aught, LLC
                     4201 East Park Circle
                     Harrisburg, PA 17111
                     Personal Counsel for Defendant Karns Prime and Fancy Food, Ltd.



                                                 FOWLER HIRTZEL McNULTY &
                                                 SPAULDING, LLP



Dated:          March 13, 2020                   By:
                                                         Donna M. McConnell, RP, Pa.C.P.
                                                         1860 Charter Lane, Suite 201
                                                         Lancaster, PA 17601-5865
                                                         (717) 553-2604




{W1058590.1}                                         7
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 40 of 89




 FOWLER HIRTZEL MCNULTY &
 SPAULDING, LLP                                   ATTORNEYS FOR DEFENDANT
 BY: GREGORY S. HIRTZEL, ESQUIRE                  KARNS PRIME AND FANCY FOOD, LTD.
 E-MAIL: ghirtzel@fhmslaw.com
 I.D. # 56027
 BY: BENJAMIN P. NOVAK, ESQUIRE
 E-MAIL: bnovak@fhmslaw.com
 I.D. #326182
 1860 CHARTER LANE, SUITE 201
 LANCASTER, PA 17601
 P:717-553-2604
 F:717-229-1239

ADLIFE MARKETING &                                UNITED STATES DISTRICT COURT
COMMUNICATIONS COMPANY, INC.,                     MIDDLE DISTRICT OF PENNSYLVANIA
                                                  HARRISBURG DIVISION
                            Plaintiff,
                      v.
                                                  CIVIL ACTION - LAW
KARNS PRIME AND FANCY FOOD, LTD.
AND AD POST GRAPHICS MEDIA                        USCD M.D. Pa. 1:19-CV-01638-YK
MARKETING, INC.,
                 Defendants.



                     DEFENDANT KARNS PRIME AND FANCY FOOD, LTD’S
                     INTERROGATORIES DIRECTED TO PLAINTIFF (SET 2)

       Defendant hereby makes demand that the Plaintiff answer the following Interrogatories
pursuant to the Federal Rules of Civil Procedure. These Interrogatories must be answered as
provided and the Answers must be served on all other parties within thirty (30) days after the
Interrogatories are deemed served.
       These Interrogatories are deemed to be continuing as to require the filing of
Supplemental Answers promptly in the event Defendant or its representatives (including
counsel) learns additional facts not set forth in his/her original Answers or discover that
information provided in the Answers is erroneous. Such Supplemental Answers may be filed
from time to time, but not later than 30 days after such further information is received,
pursuant Federal Rules of Civil Procedure.




{W1058590.1}                                  1
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 41 of 89




                                                DEFINITIONS

      As used herein, unless otherwise specified, the following terms and phrases have the
meaning indicated:

        A.     As used in each Interrogatory herein, the term “Documents" shall mean all data,
whether written, electronically stored, electronically communicated (e.g., emails, texts, social
media posts, electronic advertising and any other form of electronic communications), and
graphic matter of every kind or description, produced or reproduced, whether draft or final,
original, duplicate or reproduction, signed or unsigned, and regardless of whether approved,
sent, received, redrafted, or executed. The term “Documents” shall also include but not be
limited to: written communications, letters, correspondence, facsimiles, e-mail, memoranda,
minutes, notes, photographs however the image was taken, films, video, recordings of any
type, advertisements, transcripts, contracts, agreements, licenses, copyrights, purchase or sales
orders, memoranda of telephone conversations or personal conversations, diaries, desk
calendars, interoffice communications, reports, studies, bills, receipts, checks, checkbooks,
invoices or material similar to any of the foregoing however denominated, by whomever
prepared, and to whomever addressed, which are accessible to or are in the possession, custody
or control of Plaintiff, Plaintiff’s attorneys, Plaintiff’s representatives, agents, servants,
workmen or employees, acting within the course and scope of their employment, agency or
representation of/with Plaintiff. “Documents” refers to the following material, whether or not
within the possession, custody or control of the Defendant.

        B.    “Person” refers to any individual, associations, partnership, firms, corporation,
trust, governmental agency, or other entity.

      C.              “Employee” or “employees” refers to any present or former employee or
employees.

               D.     “He or “his” shall be read to refer, where applicable, to the feminine “she” or “her”.

        E.     “You” shall be construed to mean not only the Plaintiff but also his or her agents,
servants, workman, employees, counsel and their respective agents, servants, employees, workman
or person acting for or on behalf in any capacity.

        F.     “Accident/Incident” referred to hereinafter as the allegations of liability set forth in
Plaintiff’s Complaint.

       G.      "Identify" when used with respect to an individual, means to state (1) their
name; (2) business affiliation and official title and/or position; and (3) their last known
residential and business address.

                      "Identify" when used with respect to a document, means to state (1) the type of
               document (e.g. letter, memorandum, hand-written note, facsimile, e-mail); (2) its date
               of origin or creation; (3) its author and addressee; (4) its last known custodian or
               locations; (5) a brief description of its subject matter and size; and (6) to attach to your
               Answer a copy of the document identified.

{W1058590.1}                                            2
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 42 of 89




                       "Identify" when used with respect to a company or other business entity, means
               to state, (1) the company's legal name, any former names, and the name under which
               it trades or does business (2) the address of its principal place of business; and (3) the
               identity of its chief executive officer.

       H.      "You" or "your" refers to Plaintiff(s) herein and to all other persons acting or
purporting to act on behalf of Plaintiff(s), including Plaintiff’s attorneys, Plaintiff’s
representatives, agents, servants, workmen and/or employees, acting within the course and
scope of their employment, agency or representation of/with Plaintiff.


               INSTRUCTIONS

               A.     Where asked to identify an individual person, state the person’s:

                      1.      full name;

                      2.      present or last known residence address; and

                      3.      present or last known business address and position.

               B.     Where asked to identify an entity other than an individual person, state its:

                      1.      full name; and

                      2.      present or last known address.

       C.             Where asked to identify a document, include the following information, where
applicable:

                      1.      the type of document, i.e., letter, memorandum, note, etc.

                      2.      the date that the document was prepared;

                      3.      the document’s author(s) or the person(s) who prepared or compiled it;

                      4.      the person(s) to whom the document was addressed and sent;

                      5.      the document’s present location and custodian;

                      6.      the disposition made of the document, if it was in your possession or control
                              but is no longer; and

                      7.      the date that the document was destroyed, and the reasons therefore.

               D.     Where asked to identify a communication, include the following information:

                      1.      the manner of such communication, i.e., oral, written, telephone calls, etc.


{W1058590.1}                                            3
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 43 of 89




                    2.     the person or persons making each such communication;

                    3.     the person or persons to whom each such communication was made;

                    4.     all persons present at the time of each such communication;

                    5.     the date and time of such communications;

                    6.     the place where such communication was made or held; and

                    7.     the substance of each such communication.

               E.   Where asked to identify a meeting, include the following information:

                    1.     the date and place of the meeting; and

                    2.     all persons present.

       F.       Where asked to identify and describe tests, studies, investigations and reports,
include the following information:

                    1.     the date (or time period) and place of each test, study, investigation or
                           report;

                    2.     the name or title of each test, study, investigation or report;

                    3.     the person(s) who commissioned each test, study, investigation or report;

                    4.     the person(s) who conducted prepared or participated in each test, study,
                           investigation or report;

                    5.     the purpose of each test, study, investigation or report;

                    6.     a summary of the substance, subjects, topics and findings of each test, study,
                           investigation or report; and

                    7.     all documents which relate refer or pertain to each test, study, or
                           investigation or report.

       G.      To the extent that the information or communication sought in an interrogatory is
incorporated or contained in a document, identify the document and attach a copy to your answers.

       H.     If you object to an interrogatory on the basis of privilege, state in detail the facts on
which you base your objection.

        I.      The instructions and definitions which precede these interrogatories are an integral
part hereof, and information requested in each interrogatory includes all information called for by
reference to the instructions and definitions.


{W1058590.1}                                          4
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 44 of 89




        J.      Whenever the word “identify” is used with reference to a person or document
identified in a previous answer, it shall be sufficient to state his, her or its name or title and refer
to the answer in which he, she or it was previously identified.

       K.      Where applicable, information sought by an interrogatory may be furnished by
reference to another answer, but separate answers should be given in all cases, and interrogatories
should not be joined together and accorded a common answer.

        L.      Where exact information cannot be furnished, estimated information should be
applied to the best extent possible. Where estimated information is used, it should be so indicated
as an explanation given as to the source and basis of the estimate.



                                         INTERROGATORIES

        1.      For the period following January 1, 2015, identify each and every letter, email,
fax, and other communication sent by or on behalf of Adlife in which demand is made for
money on account of copyright infringement.

               a.   With respect to each such letter, email, fax, and other communication, identify:

                    i.     The specific date on which it was sent;

                    ii.    the addressee;

                    iii.   the amount of money demanded for copyright infringement.



       2.     For the period you allege is relevant to the Complaint, identify the amount of
revenue generated for Adlife by the photos you allege Defendant infringed.



        3.     State the amount of financial and/or economic detriment Plaintiff has suffered on
account of the copyright infringement you allege in the complaint, and provide all documents
relied upon in providing your answer to this question.



       4.       Identify by court term and docket number each and every civil action commenced
by or on behalf of Plaintiff in the past five years which concerned in whole or in part allegations
by Plaintiff of copyright infringement or intellectual property violations.




{W1058590.1}                                         5
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 45 of 89




                                             FOWLER HIRTZEL MCNULTY &
                                             SPAULDING, LLP

 Date: March 13, 2019
                                             By:




                                                   Gregory S. Hirtzel, Esquire
                                                   Benjamin P. Novak, Esquire
                                                   Attorneys For Defendant Karns Prime
                                                   and Fancy Food, Ltd.




{W1058590.1}                                  6
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 46 of 89




                                     CERTIFICATE OF SERVICE

               I, Donna M. McConnell, RP, Pa.C.P., an employee of the law office of Fowler Hirtzel

McNulty & Spaulding, LLP do hereby certify that I caused a true and correct copy of Defendant

Karns Prime and Fancy Food, Ltd’s Interrogatories Directed to Plaintiff (Set2) to be served

upon the following person(s) at the following address(es) by sending same via e-mail or United

States First Class Mail on the date set forth below:

                     Richard P. Liebowitz, Esquire
                     Liebowitz Law Firm, PLLC
                     11 Sunrise Plaza, Suite 305
                     Valley Stream, NY 11580
                     Attorney for Plaintiff

                     Kevin M. Gold, Esquire
                     Pillar Aught, LLC
                     4201 East Park Circle
                     Harrisburg, PA 17111
                     Personal Counsel for Defendant Karns Prime and Fancy Food, Ltd.

                     Lindsey E. Snavely, Esquire
                     Pillar Aught, LLC
                     4201 East Park Circle
                     Harrisburg, PA 17111
                     Personal Counsel for Defendant Karns Prime and Fancy Food, Ltd.



                                                 FOWLER HIRTZEL McNULTY &
                                                 SPAULDING, LLP



Dated:          March 13, 2020                   By:
                                                         Donna M. McConnell, RP, Pa.C.P.
                                                         1860 Charter Lane, Suite 201
                                                         Lancaster, PA 17601-5865
                                                         (717) 553-2604




{W1058590.1}                                         7
Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 47 of 89
          Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 48 of 89




 ������������������������������
 ��������������������������������
 ��������������������
�                                                               �
����������������������������������                              �
���������������                                                 �
���������������������������������������������                   ���������������������������
���������������������������������������������������������
�
�           ������������
�
�
���������������������������������
���������������������������
�����������������
�           �           �           �         ���������������
�

     �������������������������������������������������������������
         ����������������������������������������������������
                          ���������������


          ������������������������������������������������������������������������������

 ��������������������������������������������������������������������������������������

 ���������������������������������������������������������������������������������������

 ��������������������������������������������������������������������������������

 �������������������������������������������������������������������������

                                     �������������������
                                                   �
          ���������������������������������������������������������������������������������������

 ��������������������������������������������������������������������������������������

 ������������������������������������������������������������������������������������������������

 ������������������������������������������������������������������������������������������������

 ���������������������������������������������������������������������������������������




                                                          ��
         Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 49 of 89




        ���      ���������������������������������������������������������������������������������������

���������������������������������������������������������������������������������������������������

        ��       ���������������������������������������������������������������������������������

����������������������������������������������������������������������������������������

��������������������������������������������������������������������������������������������������������

����������������������������������

        ���      �������������������������������������������������������������������������������������

���������������������������������������������������

        ���      �������������������������������������������������������������������������������������

������������������������������������������������������������������������

        ���      ������������������������������������������������������������������������������������

�������������������������������������������������������������������������������������������������

��������������

        ���      �����������������������������������������������������������������������������������

�������������������������������������������������������������������������������������������������

�����������������������������������

        ���      �������������������������������������������������������������������������������������

���������������������

        ���      ������������������������������������������������������������������������������������

�������������

        ���      ����������������������������������������������������������������������������������

        ����     ����������������������������������������������������������������������������������

������������������������������������������������������������������������������������




                                                   ��
        Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 50 of 89




                         ��������������������������������


������������� ������ �������������������������������������������������� �����������������������
�����������������������������������������������������������������������������������������������
��������������������������������������������
������������������������������������������������������������������������������������
�������������������������������������������
�������������������
��������������������������������������������������������������

����������������������������������������������������������������������������������������������
�����������������������������������������������������������������������������������������������
���������������������������������������������������������������������������������������������
���������������������������������������������������������������������������������������������������
������������������������������������������������������������������������������������������������
���������������������������������������������������������������

�������������������������������������������������������������������������������������������������
������������������������������������������������������������������������������

�����������������������������������������������������������������������������������������������
����������������������������������������������������������������������������������������

�������������������: ����������������������������������������������������������������������
�����������������������������������������������������������������������������������������������
�����������������������������������������������������������������

�����������������������������������������������������������������������������������������������
����������������������������������������������������������������������������������������

�������������������: ���������������������������������������������������������������������
��������������������������������������������������������������������������������������������������
����������������������������������������������������������������������������������������

����������������������������������������������������������������������������������������������
����������������������������������������������������������������������������������������������������
����������������������������������������������������������������������������������������������������
������������������������������������������������������������������������������������������������������
�������������������������������������������������������������������������������������������
����������������������


����������������������

                                                              �������������������������


                                                  ��
       Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 51 of 89




                                                                ������������������������
                                                                ���������������������
                                                                ����������������������������
                                                                �������������������������
                                                                ��������������������
                                                                �������������������������

                                                                ������������������������������
                                                                ���������������������������
                                                                ��������������




                                         �������������


        ���������������������������������������������������������������������������������������������

������������������������������������������������������������������������������������������������

������������������������������������������������������������������������������������������������

����������������������������������������������������������������������������


        �����������������
              14


                                                                ���������������������������

                                                                ��������������




                                                   ��
       Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 52 of 89




                               �����������������������

������������������������������������������������������������������������������������������������
��������������������������������������������������������������
������������������������������������������������������������������������
������������������������������������������������������

�������������������������
�����������������������������
������������������������
���������������������������
�����������������������������
��������������������
��������������
�������������������
���
�������������������������

                                                                  ������������������������
                                                                  ���������������������
                                                                  ������������������������
                                                                  ������������������������




                                               ��
        Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 53 of 89




UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA
HARRISBURG DIVISION

ADLIFE MARKETING & COMMUNICATIONS
COMPANY, INC.,
                                                              Case No.: 1:19-cv-01638-YK
                           Plaintiff,

      - against –


KARNS PRIME AND FANCY FOOD, LTD.
AND AD POST GRAPHICS MEDIA
MARKETING, INC.,
                      Defendants.


    PLAINTIFF ADLIFE MARKETING & COMMUNICATIONS COMPANY, INC.’S
     RESPONSES TO DEFENDANTS’ SECOND REQUEST FOR PRODUCTION OF
                            DOCUMENTS


          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff

  Adlife Marketing & Communications Company, Inc. (“Plaintiff”), by his counsel,

  Liebowitz Law Firm, PLLC, responds as follows to Karns Prime and Fancy Food, Ltd.

  and Ad Post Graphics Media Marketing, Inc.’s Second Set of Requests for the Production

  of Documents (the “Requests,” and each individually, a “Request”):



                                    GENERAL OBJECTIONS

         The following general objections (“General Objections”) are incorporated in full into

  each response as if fully set forth therein, and all responses are subject to these general

  objections.

         1.      Plaintiff objects to the Definitions set forth in the Requests to the extent they
       Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 54 of 89




seek to impose greater burdens on Plaintiff than are required by the Federal Rules of Civil

Procedure.

           2.    Plaintiff objects to the Definitions set forth in the Requests to the extent they

seek to impose greater burdens on Plaintiff than would the definitions for such terms

contained in the Local Rules of the U.S. District Court for the Middle District of

Pennsylania. With respect to the terms“person,” “SDI,” “Defendants,” “communication,”

“document(s),” “concerning,” and “any,” Plaintiff responds as if the Request relies only

on the definition set forth in the Local Rules. With respect to the term “records,”

Plaintiff responds as if the term were coextensive with the term “documents.” With

respect to the term “relating to,” Plaintiff responds as if the term were coextensive with

the term “concerning.”

       3.       Plaintiff objects to the definition of the term “produce” to the extent it requires

Plaintiff to “separate such documents into categories set forth in this request.” The definition

is vague as the categories of “this request” are not apparent.

       4.       Plaintiff objects to the instructions to the extent that they purport to

require Plaintiff to seek or obtain documents that are not in her possession, custody, or

control.

       5.       Plaintiff objects to each Request to the extent it calls for documents subject to

the attorney-client, work product, or other privilege. Plaintiff will list such documents

dated prior to the filing of this action on a privilege log but will not produce them. Plaintiff

will not identify later documents as such identification would be invasive of attorney-work

product
       Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 55 of 89




       6.      Plaintiff objects to the instructions to the extent that, with respect to asserting

the attorney-client privilege or work-product doctrine and producing information

regarding such documents, they purport to impose burdens beyond those set forth in Local

Civil Rules.

       7.      Plaintiff objects to each Request insofar as it is not proportional to the needs of

the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.

       8.      Plaintiff objects to each Request to the extent it seeks information and

documents that are confidential, sensitive or trade secret. To the extent Plaintiff is required

to produce any such information and/or documents, it shall do so pursuant to a protective

order negotiated between the parties in this proceeding.

       9.      Plaintiff objects to each Request that seeks the disclosure of “all” documents

of a specific nature or type as posing a burden upon Plaintiff disproportionate to the needs of

the case because a limited number of documents will sufficiently provide the necessary

information.

       10.     Plaintiff objects to every Request to the extent it is not limited as to time.

       11.     Plaintiff objects to every request that seeks documents prior to one year before

the infringement.

       12.     Plaintiff objects to every Request that seeks documents that are already in

Defendants’ custody, possession, or control, readily available to Defendants, or attainable
      Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 56 of 89




by Defendants from public sources.

       13.    Plaintiff objects to the Requests insofar as they seek documents unrelated to

the claims and defenses asserted in this proceeding.

       14.    Where Plaintiff has objected on the grounds of any of these general

objections (“General Objections”) or any specific objection (“Specific Objections”), it

nevertheless may produce responsive documents that it considers to be sufficient for the

purposes of the proceeding with respect to the subject of the Request. The fact that

Plaintiff will produce such documents is not a waiver of its objections.

       15.    Plaintiff’s responses and objections are without prejudice to, and Plaintiff

does not waive any evidentiary objections relating to any Request or the response to the

Request.

       16.    Plaintiff has not concluded its investigation of the facts relating to this case

and has not completed formal discovery or preparation for trial. Accordingly, there may

exist documents responsive to the Requests that Plaintiff does not yet have knowledge of

or has not yet located, identified, or reviewed. All of the following responses are

therefore based on such documents currently known or available to Plaintiff after a

reasonable inquiry. Plaintiff reserves the right to alter, amend, or supplement its

responses at any time.

       17.    Nothing contained in any response to any Request shall be construed as an

admission by Plaintiff relative to the existence or non-existence of any documents or

information, and no such response shall be construed as an admission respecting the

relevance or admissibility of any document or information, or the truth or accuracy of any
        Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 57 of 89




 statement or characterization contained in any Request.

                        SPECIFIC RESPONSES AND OBJECTIONS

Document Request No. 1: Any and all communications dated after January 1, 2015, sent by
or on behalf of Adlife (including those sent by Adlife’s agents, servants, workmen,
employees, officers, directors, members and/or managers) in which demand is made for
money on account of alleged copyright infringement.

Response to Document Request No. 1: Plaintiff objects to Request No. 1 on grounds that it is
overly broad. Plaintiff further objects on grounds that Request No. 1 seeks information that is
disproportionate to the needs of the case, immaterial to any claim or defense in this action and
not calculated to lead to the discovery of admissible evidence at trial. Plaintiff does not have
any documents responsive to Request No. 1 respecting the infringement at issue in this action.
Accordingly, no further response is required.

Document Request No. 2: All documents identified and/or supporting and/or tending to
support to in your answers to Karns’ Interrogatories Directed to Plaintiff (Set 2).

Response to Document Request No. 2: Subject to the foregoing General Objections, Plaintiff
shall produce all documents in his possession responsive to Request No. 2.

Document Request No. 3.: A full and unabridged copy of the transcript of each and every
deposition conducted after January 1, 2015, in which Joel Albrizio and/or a corporate
designee of Adlife has been deposed in a case involving allegations of copyright
infringement.

Response to Document Request No. 3: Plaintiff objects to Request No. 3 on grounds that it is
overly broad. Plaintiff further objects on grounds that Request No. 3 seeks information that is
disproportionate to the needs of the case, immaterial to any claim or defense in this action and
not calculated to lead to the discovery of admissible evidence at trial. Accordingly, no further
response is required.

Document Request No. 4: A copy of each and every expert report, dated after January 1,
2015, produced by or on behalf of Adlife in litigation involving allegations of copyright
infringement.

Response to Document Request No. 4: Plaintiff objects to Request No. 4 on grounds that
it is overly broad. Plaintiff further objects on grounds that Request No. 4 seeks
information that is disproportionate to the needs of the case, immaterial to any claim or
defense in this action and not calculated to lead to the discovery of admissible evidence at
trial. Accordingly, no further response is required.


Dated: April 13, 2020
Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 58 of 89




                                        LIEBOWITZ LAW FIRM, PLLC
                                        By: /s/richardpliebowitz
                                         Richard P. Liebowitz
                                        11 Sunrise Plaza, Suite 305
                                        Valley Stream, NY 11580
                                        Tel: (516) 233-1660
                                        rl@LiebowitzLawFirm.com

                                        Attorney for Plaintiff Adlife
                                        Marketing & Communications
                                        Company,
                                        Inc.
       Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 59 of 89




                               CERTIFICATE OF SERVICE

The undersigned, an attorney, certifies that a true and correct copy of the foregoing PLAINTIFF
ADLIFE MARKETING & COMMUNICATIONS COMPANY, INC.’S OBJECTIONS AND
RESPONSES TO DEFENDANTS’ FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
has been served via e-mail on April 14, 2020 to counsel listed below.

GREGORY S. HIRTZEL, ESQ.
E-MAIL: ghirtzel@fhmslaw.com
BENJAMIN P. NOVAK, ESQ.
E-MAIL: bnovak@fhmslaw.com
1860 CHARTER LANE, SUITE 201
LANCASTER, PA 17601
P:717-553-2604
F:717-229-1239

Attorneys for Defendants

                                                                   By: /richardpliebowitz/
                                                                 Richard P. Liebowitz, Esq.
                                                                 Liebowitz Law Firm PLLC
                                                                 rl@liebowitzlawfirm.com
Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 60 of 89
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 61 of 89




                             UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADLIFE MARKETING &               :
COMMUNICATIONS COMPANY, INC., :
                  Plaintiff      :
                                 :
vs.                              :
                                 :
KARNS PRIME AND FANCY FOOD,      :
LTD. AND AD POST GRAPHICS        :                  Civil Action No.: 1:19-CV-01638-YK
MEDIA MARKETING, INC.,           :
                  Defendants.    :
vs.                              :
                                 :
FRY COMMUNICATIONS, INC.,        :
           Third-Party Defendant :


      ANSWERS AND OBJECTIONS OF DEFENDANT, KARNS PRIME AND FANCY
         FOOD, LTD., TO PLAINTIFF’S FIRST SET OF INTERROGATORIES

     AND NOW, comes Defendant, Karns Prime And Fancy Food. Ltd., (sometimes referred to
as “Karns” and “Answering Defendant”) by and through its counsel, Fowler, Hirtzel, McNulty,
and Spaulding, LLP, and files the within Answers and Objections to the First Set of
Interrogatories of Plaintiff, Adlife Marketing & Communications Company, Inc. (sometimes
referred to as “Plaintiff” and/or “Adlife”).
             .
                                     GENERAL OBJECTIONS

        The Answering Defendant, upon advice of counsel, objects to Plaintiff’s First Set of
Interrogatories (“the Interrogatories”) to the extent that any of the Interrogatories seek
information which is not relevant to the subject matter of this action, as to which testimony
would be inadmissible at trial, and which is not reasonably calculated to lead to the discovery of
admissible evidence.

        The Answering Defendant, upon advice of counsel, objects to the Interrogatories to the
extent that any of the Interrogatories seek information which is protected by the attorney client
privilege and/or the attorney work product doctrine.

       The Answering Defendant, upon advice of counsel, objects to the Interrogatories to the
extent that any of the Interrogatories are unreasonably broad, unduly burdensome and
oppressive, and seek to require Answering Defendant to conduct an unreasonable investigation
on behalf of Plaintiff.

        The Answering Defendant, upon advice of counsel, objects to the Interrogatories to the
extent that any of the Interrogatories seek documents outside the scope permitted by the Federal


{W1049228.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 62 of 89




Rules of Civil Procedure.

        The Answering Defendant, upon advice of counsel, objects to any of the Interrogatories
to the extent that any of the Interrogatories are incapable of being answered.

        The Answering Defendant, upon advice of counsel, objects generally to the
Interrogatories in that they are open ended, overly broad and otherwise seek information
pertaining to time periods that are not relevant to the issues in this case or otherwise seek
information not relevant to the issues of this case.

        The Answering Defendant, upon advice of counsel, objects to the use of the word “all”
used throughout the Interrogatories, as Answering Defendant’s investigation of this matter is
ongoing, and as such, Answering Defendant cannot and does not purport to provide “all” persons
or things responsive to each respective Interrogatory.

        The Answering Defendant, upon advice of counsel, objects to the instructions and
definitions provided with these Interrogatories on the basis that such definitions are overly broad,
vague, and often inconsistent with the normal usage and meaning of the words. The instructions
are likewise overly broad, burdensome and constitute an unreasonable expansion of the
Answering Defendant’s discovery obligations and as such, the Plaintiff’s instructions and
definitions will not be followed by the Answering Defendant in Answering Plaintiff’s discovery
requests. To the contrary, the Answering Defendant will answer Plaintiff’s discovery requests in
accordance with the requirements of the Federal Rules of Civil Procedure.

        The Answering Defendant, upon advice of counsel, incorporates these general objections
in each separate Answer to each of the Interrogatories as if set forth fully therein.

        Investigating is continuing and the Answering Defendant reserves the right to supplement
the following Answers with any such further information as may be revealed in the course of its
investigation or in the course of discovery in this matter.

                                        INTERROGATORIES

           1.       Identify all Advertisements domains where defendant published the Photographs.

ANSWER:

The Answering Defendant lacks knowledge or information as to what Plaintiff is referring
to with reference to the phrase “Advertisements domains where defendant published the
Photographs” and objects to this question because the operative terms are not defined. By
way of further reply and objection, assuming “the Photographs” refers to those allegedly
shown in Exhibit “A” to Plaintiff’s Complaint, the Answering Defendant, upon advice of
counsel, objects to this interrogatory on the basis that it presupposes that Answering
Defendant published the photographs, a proposition which is denied by Answering
Defendant. By way of further response, is unable to respond to this interrogatory without
further clarification from Plaintiff.




{W1049228.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 63 of 89




       2.      Identify any Advertisement sand URLs from where defendant obtained the
Photographs. [the word “sand” is in the original].

ANSWER:
Objection. Answering Defendant objects to this interrogatory on the grounds that it is
grammatically incoherent, and thus, Answering Defendant is unable to answer it without
further clarification from Plaintiff. Answering Defendant further objects to this
interrogatory on the grounds that it seemingly presupposes that Answering Defendant
obtained the photographs, a proposition which is denied by Answering Defendant. Subject
to, and without waiver of, the foregoing objection, the subject photographs used in Karns’
advertisements were obtained by Fry Communications, Inc.


           3.       Identify all persons from whom defendant obtained the Photographs.

ANSWER:
Objection. Answering Defendant objects to this interrogatory on the grounds that it
presupposes that Answering Defendant obtained the Photographs, a proposition which
Answering Defendant denies. Subject to, and without waiver of, the foregoing objection,
the subject photographs used in Karns’ advertisements were obtained by Fry
Communications, Inc.

           4.       Identify all persons who found, decided to use, and/or edited the Photographs.

ANSWER:
Objection. Answering Defendant objects to this interrogatory to the extent it presupposes
that Answering Defendant found, decided to use, and/or edited the Photographs, a
proposition which is denied by Answering Defendant.

       5.     Identify all persons with knowledge or information concerning the posting,
display and publication of the Photographs on the Advertisements.

ANSWER:
Objection. Answering Defendant objects to this interrogatory on the grounds that the term
“posting, display and publication” is grammatically vague, as it is not clear whether the
phrase is conjunctive or disjunctive, and as such, Answering Defendant is unable to
respond without further clarification from Plaintiff. Answering Defendant further objects
to this interrogatory to the extent that it presupposes that Answering Defendant was
involved in deciding which photos would be used in the advertisements, a proposition
which is denied by Answering Defendant.

       6.    Identify all of defendant’s employees, independent contractors and/or agents who
have knowledge or information relevant to Defendants’ publication of the Photographs on the
Advertisements.

ANSWER:



{W1049228.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 64 of 89




Objection. Answering Defendant objects to this interrogatory on the basis that it
presupposes that Answering Defendant published the photographs, a proposition which is
denied by Answering Defendant. Without waiver of, and subject to, the foregoing
objections, Karns’ corporate designee.

       7.     Identify all of defendant’s employees, independent contractors and/or agents who
have knowledge or information concerning the revenues, sales and profits earned or received
from the Advertisements.

ANSWER:
Objection. Answering Defendant objects to this interrogatory on the grounds that the term
“revenues, sales and profits” is grammatically vague, as it is not clear whether the phrase is
conjunctive or disjunctive, and as such, Answering Defendant is unable to respond without
further clarification from Plaintiff. Answering Defendant further objects to this
interrogatory on the basis that it seeks discovery of proprietary and privileged information
insofar as Answering Defendant’s revenue, sales, and profits are each trade secrets and/or
confidential commercial information. Answering Defendant also objects to this
Interrogatory insofar as it places an undue burden on Answering Defendant, insofar as
Plaintiff has not proffered evidence that it is truly the registered owner of the copyrights at
issue, and until such time, the requested discovery is unduly burdensome and oppressive.

       8.      Identify all defendant’s employees or agents who have knowledge or information
concerning the revenues, sales and profits earned or received from the Advertisements.

ANSWER:
Objection. Answering Defendant objects to this interrogatory on the basis that it seeks
discovery of proprietary and privileged information insofar as Answering Defendant’s
revenue, sales, and profits are trade secrets and/or confidential commercial information.
Answering Defendant further objects to this Interrogatory insofar as it places an undue
burden on Answering Defendant, insofar as Plaintiff has not proffered evidence that it is
truly the registered owner of the copyrights at issue, and until such time, the requested
discovery is unduly burdensome and oppressive.

        9.      Identify all persons with knowledge or information about defendant’s procedures,
policies or practices for licensing Photographic content.

ANSWER:
Objection. Answering Defendant objects to this interrogatory on the basis that the term
“photographic content” is not defined by Plaintiff, and thus Answering Defendant is unable
to respond to this interrogatory without further clarification from Plaintiff. Without
waiver of, and subject to, the foregoing objections, Fry Communications, Inc.




           10.      Identify all persons with knowledge or information about defendant’s attempts to



{W1049228.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 65 of 89




secure the rights to the Photographs prior to its publication on the Advertisements.

ANSWER:
Objection. Answering Defendant objects to this Interrogatory to the extent that it
presupposes and/or implies that Answering Defendant was responsible to secure the rights
to the Photographs, a proposition which is denied by Answering Defendant. Without
waiver of, and subject to, the foregoing objection, Answering Defendant retained Fry
Communications, Inc., a responsible and experienced advertising firm, to provide photos
for use in Answering Defendant’s advertisements that were appropriately licensed, and
that would not create liability for Copyright infringement.

           11.      Identify the author(s) of the Advertisements in which the Photographs appeared.

ANSWER:
Objection. Answering Defendant objects to this Interrogatory on the basis that it
presupposes that the Photographs appeared in Answering Defendant’s advertisements, a
proposition which is denied by Answering Defendant. Without waiver of, and subject to,
the forgoing objection, Fry Communications, Inc., a responsible and experienced
advertising firm, created advertisements for Karns.

           12.      Identify the editor(s) of the Advertisements in which the Photographs appeared.

ANSWER
Objection. Answering Defendant objects to this Interrogatory on the basis that it
presupposes that the Photographs appeared in Answering Defendant’s advertisements, a
proposition which is denied by Answering Defendant. Without waiver of, and subject to,
the foregoing objection, Fry Communications, Inc.

       13.    Identify all persons with supervisory control over the editorial process concerning
the Advertisements.

ANSWER
Objection. Answering Defendant objects to this Interrogatory because the term “the
editorial process” is not defined, and therefore, Answering Defendant is unable to respond
to this Interrogatory without further clarification from Plaintiff. Without waiver of, and
subject to, the foregoing objection, Fry Communications, Inc.

       14.     Identify the name of defendant’s in-house counsel who oversees defendant’s
standards, practices or policies for licensing Photographs.

ANSWER
Objection. Answering Defendant objects to this interrogatory to the extent that it
presupposes that Answering Defendant was responsible to license the Photographs, a
proposition which is denied by Answering Defendant. Answering Defendant further objects
to this interrogatory to the extent that it presupposes that Answering Defendant had in-
house counsel, which it did not.



{W1049228.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 66 of 89




        15.   Identify the name of any employee who interacts with defendant’s counsel in
assessing whether defendant’s use of the Photographs requires a license.

ANSWER
Objection. Answering Defendant objects to this interrogatory to the extent that it
presupposes that Answering Defendant was responsible to license the Photographs, a
proposition which is denied by Answering Defendant. Without waiver of, and subject to,
the foregoing objection, Answering Defendant retained Fry Communications, Inc., a
responsible and experienced advertising firm, to create advertisements that could be used
in the manner intended, and that would not create liability for Copyright infringement. Fry
Communications, Inc., was responsible for ensuring that the photos it provided for use in
Karns’ advertisements were appropriately licensed.

       16.     For purposes of calculating damages, state the revenue and profits earned or
received from the Advertisements as a result of defendant’s publication of the Advertisements.

ANSWER
Objection. Answering Defendant objects to this interrogatory on the basis that it seeks
discovery of proprietary and privileged information insofar as Answering Defendant’s
revenue, sales, and profits are trade secrets and/or confidential commercial information.
Answering Defendant further objects to this Interrogatory insofar as it places an undue
burden on Answering Defendant because Plaintiff has not proffered evidence that it is truly
the registered owner of the copyrights at issue, and until such time, the requested discovery
is unduly burdensome and oppressive.

       17.     For purposes of calculating damages, state the revenue and profits earned or
received from the Advertisements during the Time Period.

ANSWER
Objection. Answering Defendant objects to this interrogatory on the basis that it seeks
discovery of proprietary and privileged information insofar as Answering Defendant’s
revenue, sales, and profits are trade secrets and/or confidential commercial information.
Answering Defendant further objects to this Interrogatory insofar as it places an undue
burden on Answering Defendant because Plaintiff has not proffered evidence that it is truly
the registered owner of the copyrights at issue, and until such time, the requested discovery
is unduly burdensome and oppressive to Answering Defendant.


       18.     For purposes of calculating damages, state the number of web hits or clicks
generated by the Advertisements.

ANSWER
Objection. Answering Defendant objects to this interrogatory on the basis that it seeks
discovery of proprietary and privileged information insofar as the traffic on Answering
Defendant’s website is a trade secret and/or confidential commercial information, going to



{W1049228.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 67 of 89




the heart of its marketing strategy. Answering Defendant further objects to this
Interrogatory insofar as it places an undue burden on Answering Defendant because
Plaintiff has not proffered evidence that it is truly the registered owner of the copyrights at
issue, and until such time, any discovery into Answering Defendant’s marketing strategy is
oppressive, and unduly burdensome.

       19.   For purposes of calculating damages, state the overall number of visitors to the
Advertisements during the Time Period.

ANSWER
Objection. Answering Defendant objects to this interrogatory on the basis that it is vague
and ambiguous, as the term “visitors to the Advertisements” is not defined by Plaintiff, and
therefore, Answering Defendant is unable to answer this interrogatory without further
clarification from Plaintiff. Answering Defendant further objects to this interrogatory on
the basis that it seeks to have Answering Defendant undertake an unreasonable
investigation on behalf of Plaintiff. Furthermore, Answering Defendant objects to this
interrogatory in that it seeks discovery of proprietary and privileged information insofar as
Answering Defendant’s marketing strategy and results are trade secrets and/or
confidential commercial information. Answering Defendant further objects to this
Interrogatory insofar as it places an undue burden on Answering Defendant because
Plaintiff has not proffered evidence that it is truly the registered owner of the copyrights at
issue, and until such time, any discovery into Answering Defendant’s marketing strategy
and results is oppressive, and unduly burdensome.

       20.    Provide a general description of documents which you intend to use to show that
defendant’s use was non-infringing.

ANSWER:
Answering Defendant has not determined what documents it will use in defense of the
claims asserted against it. Answering Defendant reserves the right to supplement this
response.

                                            FOWLER HIRTZEL McNULTY &
                                            SPAULDING, LLP


Dated: July 31, 2020
                                            By:    ____________________
                                                   GREGORY S. HIRTZEL, ESQ.
                                                   Attorney ID #56027
                                                   BENJAMIN P. NOVAK, ESQ.
                                                   Attorney ID #326182




{W1049228.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 68 of 89




                        UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADLIFE MARKETING &            :
COMMUNICATIONS COMPANY, INC., :
              Plaintiff,      :
                              :
vs.                           :
                              :
KARNS PRIME AND FANCY FOOD,   :
LTD. AND AD POST GRAPHICS     :                         Civil Action No.:
MEDIA MARKETING, INC.         :                         1:19-CV-01638-YK
              Defendants,     :

                               CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the
foregoing Answers and Objections to Interrogatories was served on July 31, 2020
by email to the following:

                                  Richard Liebowitz, Esquire
                                  Liebowitz Law Firm, PLLC
                                  11 Sunrise Plaza, Suite 305
                                  Valley Stream, NY 11580
                                  RL@liebowitzlawfirm.com

                                            FOWLER HIRTZEL McNULTY &
                                            SPAULDING, LLP




Dated: July 31, 2020                  By:
                                                  Gregory S. Hirtzel, Esquire
                                                  Attorney I.D. #56027
                                                  1860 Charter Lane, Suite 201
                                                  Lancaster, PA 17601
                                                  (717) 553-2601
                                                  ghirtzel@fhmslaw.com


{W1049228.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 69 of 89




                             UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADLIFE MARKETING &               :
COMMUNICATIONS COMPANY, INC., :
                  Plaintiff      :
                                 :
vs.                              :
                                 :
KARNS PRIME AND FANCY FOOD,      :
LTD. AND AD POST GRAPHICS        :                   Civil Action No.: 1:19-CV-01638-YK
MEDIA MARKETING, INC.,           :
                  Defendants.    :
vs.                              :
                                 :
FRY COMMUNICATIONS, INC.,        :
           Third-Party Defendant :


      ANSWERS AND OBJECTIONS OF DEFENDANT, KARNS PRIME AND FANCY
        FOOD, LTD., TO THE FIRST SET OF REQUESTS FOR PRODUCTION OF
      DOCUMENTS OF PLAINTIFF, ADLIFE MARKETING & COMMUNICATIONS
                                COMPANY, INC.

       AND NOW, comes Defendant, Karns Prime And Fancy Food. Ltd., (sometimes referred
to as “Karns” and “Answering Defendant”) by and through its counsel, Fowler, Hirtzel,
McNulty, and Spaulding, LLP, and files the within Answers and Objections to the First Set of
Requests for Production of Documents of Plaintiff, Adlife Marketing & Communications
Company, Inc. (sometimes referred to as “Plaintiff” and “Adlife”).

                                   GENERAL OBJECTIONS

       Answering Defendant objects to Plaintiff’s First Set of Request for Production of
Documents (“the Requests”) to the extent that any of the Requests seek information which is not
relevant to the subject matter of this action, as to which testimony would be inadmissible at trial,
and which is not reasonably calculated to lead to the discovery of admissible evidence.

       Answering Defendant objects to the Requests to the extent that any of the Requests seek
information which is protected by the attorney client privilege and/or the attorney work product
doctrine.

       Answering Defendant objects to the Requests to the extent that any of the Requests are
unreasonably broad, unduly burdensome and oppressive, and seek to require Answering
Defendant to conduct an unreasonable investigation on behalf of Plaintiff.

      Answering Defendant objects to the Requests to the extent that any of the Requests seek
documents outside the scope permitted by the Pennsylvania Rules of Civil Procedure.


{W1049337.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 70 of 89




      Answering Defendant objects to any of the Requests to the extent that any of the
Requests are incapable of being answered.

        Answering Defendant objects generally to the Requests in that they seek information
pertaining to time periods that are not relevant to the issues of this case or that they otherwise
seek information not relevant to the issues of this case.

        Answering Defendant objects to the instructions and definitions provided with these
Requests on the basis that such definitions are overly broad, vague, and often inconsistent with
the normal usage and meaning of the words. The instructions are likewise overly broad,
burdensome and constitute an unreasonable expansion of the discovery requests. Answering
Defendant gives notice that it does not consider themselves bound by the instructions and
definitions propounded by Plaintiff and instead shall answer the Requests in a manner that is
responsive to the normal usage and meaning of the language utilized in the Requests.

      Answering Defendant objects to the use of the word “all” used throughout the Requests,
as Answering Defendant’s investigation of this matter is ongoing, and as such, Answering
Defendant cannot and does not purport to provide “all” documents responsive to each respective
Request.

       Answering Defendant incorporates these general objections in each separate response to
each of the Requests as if set forth fully therein.

       Answering Defendant reserves the right to supplement the following responses with any
such further information as may be revealed in the course of its investigation or in the course of
discovery in this matter.

                                   DOCUMENT REQUESTS

        1.    All records, documents and communications concerning defendant’s discovery of
the Photographs, including all communications to, from and between person or persons who first
came across the Photographs.

RESPONSE:
Objection. Answering Additional Defendant objects to this Request on the grounds that it
is vague, in that Plaintiff has not defined what it means to “discover” the Photographs or
what it means for someone to have “came across” the Photographs, and therefore,
Answering Defendant cannot respond to this Request without clarification from Plaintiff.
Answering Defendant further objects to this request insofar as it places an undue burden
on Answering Defendant because Plaintiff has not proffered evidence that it is truly the
registered owner of the copyrights at issue, and until such time, the requested discovery is
unduly burdensome and oppressive to Answering Defendant.

        2.    All records, documents and communications concerning defendant’s decision to
use the Photographs, including all communications to, from and between any person or persons



{W1049337.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 71 of 89




who participated in the decision-making process to use the Photographs.

RESPONSE:
Objection. Answering Defendant objects to this Request in that it presupposes that
Answering Defendant made a decision to use the Photographs, a proposition which is
denied by Answering Defendant. Answering Defendant further objects to this request
insofar as it places an undue burden on Answering Defendant because Plaintiff has not
proffered evidence that it is truly the registered owner of the copyrights at issue, and until
such time, the requested discovery is unduly burdensome and oppressive to Answering
Defendant.


        3.    All records, documents and communications concerning defendant’s process of
editing the Photographs, including all communications to, from and between any person or
persons who participated in the editorial process.

RESPONSE:
Objection. Answering Defendant objects to this Request in that it presupposes that
Answering Defendant edited the Photographs, a proposition which is denied by Answering
Defendant. Answering Defendant further objects to this request insofar as it places an
undue burden on Answering Defendant because Plaintiff has not proffered evidence that it
is truly the registered owner of the copyrights at issue, and until such time, the requested
discovery is unduly burdensome and oppressive to Answering Defendant.

        4.    All records, documents and communications concerning defendant’s data entry
forms or data entry templates, whether in digital format or hard copy, used by defendant to
upload the Photographs to the Advertisements.

RESPONSE:
Objection. Answering Defendant objects to this Request in that it presupposes that
Answering Defendant possessed and/or used data entry forms or data entry templates to
upload the Photographs to the Advertisements, a proposition which is denied by Answering
Defendant. Answering Defendant further objects to this request insofar as it places an
undue burden on Answering Defendant because Plaintiff has not proffered evidence that it
is truly the registered owner of the copyrights at issue, and until such time, the requested
discovery is unduly burdensome and oppressive to Answering Defendant.

        5.    All records, documents and communications concerning defendant’s content
management system, data entry forms or data entry templates, whether in digital format or hard
copy, used by Defendant to edit the Photographs before displaying it on the Advertisements.

RESPONSE:
Objection. Answering Defendant objects to this Request in that it presupposes that
Answering Defendant possessed and/or used content management system, data entry forms
or data entry templates to edit the Photographs, a proposition which is denied by
Answering Defendant. Answering Defendant further objects to this request insofar as it



{W1049337.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 72 of 89




places an undue burden on Answering Defendant because Plaintiff has not proffered
evidence that it is truly the registered owner of the copyrights at issue, and until such time,
the requested discovery is unduly burdensome and oppressive to Answering Defendant.

        6.    All records, documents and communications concerning defendant’s efforts to
identify the name of copyright holder, copyright owner and/or copyright author of the
Photographs.

RESPONSE:
Objection. Answering Defendant objects to this Request in that it presupposes that
Answering Defendant possessed and/or used content management system, data entry forms
or data entry templates to edit the Photographs, a proposition which is denied by
Answering Defendant. Answering Defendant further objects to this request insofar as it
places an undue burden on Answering Defendant because Plaintiff has not proffered
evidence that it is truly the registered owner of the copyrights at issue, and until such time,
the requested discovery is unduly burdensome and oppressive to Answering Defendant.

         7.    All records, documents and communications concerning defendant’s efforts to
identify the name the Photographer of the Photographs.

RESPONSE:
Objection. Answering Defendant objects to this Request to the extent that it presupposes
and/or implies that Answering Defendant was responsible to identify the Photographer of
the Photos, a proposition which is denied by Answering Defendant. Answering Defendant
retained Fry Communications, Inc., a responsible and experienced advertising firm, to
provide photos for use in Answering Defendant’s advertisements that were appropriately
licensed, and that would not create liability for Copyright infringement. Answering
Defendant further objects to this request insofar as it places an undue burden on
Answering Defendant because Plaintiff has not proffered evidence that it is truly the
registered owner of the copyrights at issue, and until such time, the requested discovery is
unduly burdensome and oppressive to Answering Defendant.

       8.       All records, documents and communications concerning defendant’s efforts to
contact the Photographer of the Photographs prior to defendant’s publication of the Photographs.

RESPONSE:
Objection. Answering Defendant objects to this Request to the extent that it presupposes
and/or implies that Answering Defendant was responsible to contact the Photographer of
the Photos, a proposition which is denied by Answering Defendant. Answering Defendant
retained Fry Communications, Inc., a responsible and experienced advertising firm, to
provide photos for use in Answering Defendant’s advertisements that were appropriately
licensed, and that would not create liability for Copyright infringement. Answering
Defendant further objects to this request insofar as it places an undue burden on
Answering Defendant because Plaintiff has not proffered evidence that it is truly the
registered owner of the copyrights at issue, and until such time, the requested discovery is
unduly burdensome and oppressive to Answering Defendant.



{W1049337.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 73 of 89




        9.      All records, documents and communications concerning defendant’s efforts to
license the Photographs.

RESPONSE:
Objection. Answering Defendant objects to this Request to the extent that it presupposes
and/or implies that Answering Defendant was responsible to license the Photographs, a
proposition which is denied by Answering Defendant. Answering Defendant retained Fry
Communications, Inc., a responsible and experienced advertising firm, to provide photos
for use in Answering Defendant’s advertisements that were appropriately licensed, and
that would not create liability for Copyright infringement. Answering Defendant further
objects to this request insofar as it places an undue burden on Answering Defendant
because Plaintiff has not proffered evidence that it is truly the registered owner of the
copyrights at issue, and until such time, the requested discovery is unduly burdensome and
oppressive to Answering Defendant.

       10.      All records, documents and communications between defendant’s counsel and
any editor or journalist concerning publication of the Photographs prior to the Photographs’
publication in the Advertisements.

RESPONSE:

Objection. Answering Defendant objects to this Request on the basis that it seeks discovery
of privileged or protected information, in that it seeks attorney work product, and the
results of material prepared in anticipation of litigation. Answering Defendant further
objects insofar as it retained Fry Communications, Inc., a responsible and experienced
advertising firm, to provide photos for use in Answering Defendant’s advertisements that
were appropriately licensed, and that would not create liability for Copyright
infringement. Answering Defendant further objects to this request insofar as it places an
undue burden on Answering Defendant because Plaintiff has not proffered evidence that it
is truly the registered owner of the copyrights at issue, and until such time, the requested
discovery is unduly burdensome and oppressive to Answering Defendant.

        11.     All records, documents and communications concerning defendant’s internal
policy, Standards & Practices, or other guidance for obtaining permission, consent or license to
any copyrightable material and which were in effect at the time the Photographs were published
to the Advertisements.

RESPONSE:
Objection. Answering Defendant objects to this Request to the extent that it presupposes
and/or implies that Answering Defendant was responsible to obtain permission or consent
to use copyrightable material, a proposition which Answering Defendant denies.
Answering Defendant further objects insofar as it retained Fry Communications, Inc., a
responsible and experienced advertising firm, to provide photos for use in Answering
Defendant’s advertisements that were appropriately licensed, and that would not create
liability for Copyright infringement. Answering Defendant further objects to this request
insofar as it places an undue burden on Answering Defendant because Plaintiff has not



{W1049337.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 74 of 89




proffered evidence that it is truly the registered owner of the copyrights at issue, and until
such time, the requested discovery is unduly burdensome and oppressive to Answering
Defendant.

       12.    All records, documents and communications concerning advertising revenue
generated by the Advertisements in connection with defendant’s publication of the
Advertisements.

RESPONSE:
Objection. Answering Defendant objects to this Request on the basis that it seeks discovery
of proprietary and privileged information insofar as Answering Defendant’s revenue, sales,
and profits are trade secrets and/or confidential commercial information. Answering
Defendant further objects to this request insofar as it places an undue burden on
Answering Defendant because Plaintiff has not proffered evidence that it is truly the
registered owner of the copyrights at issue, and until such time, the requested discovery is
unduly burdensome and oppressive.

       13.           All records, documents and communications concerning the subject matter of the
Photographs.

RESPONSE:
Objection. Answering Defendant objects to this Request on the basis that it is vague
because Plaintiff has not defined what the term “the subject matter of the Photographs,”
and it could be construed to encompass any and all communications concerning various
different items depicted in the Photographs. Answering Defendant further objects to this
Request because it seeks an unreasonable and completely disproportionate amount of
electronically stored information. Answering Defendant further objects to this request
insofar as it places an undue burden on Answering Defendant because Plaintiff has not
proffered evidence that it is truly the registered owner of the copyrights at issue, and until
such time, the requested discovery is unduly burdensome and oppressive to Answering
Defendant.

       14.     All records, documents and communications concerning the editor who posted or
published the Advertisements.

RESPONSE:
Answering Defendant objects to this request insofar as it places an undue burden on
Answering Defendant because Plaintiff has not proffered evidence that it is truly the
registered owner of the copyrights at issue, and until such time, the requested discovery is
unduly burdensome and oppressive to Answering Defendant.

           15.       All records, documents and communications concerning the Photographs.

RESPONSE:
Objection. Answering Defendant objects to this Request on the basis that it seeks discovery
of privileged or protected information, in that it seeks material protected by the attorney-



{W1049337.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 75 of 89




client privilege, attorney work product, material prepared in anticipation of litigation, and
documents prepared by a representative of Answering Defendant respecting the
value/merit of a claim. Objection. Answering Defendant objects to this Request to the
extent that it seeks discovery of “all” documents, as compliance with such a request is
unduly burdensome and requires Answering Defendant to undertake an unreasonable
investigation on behalf of Plaintiff. Answering Defendant further objects to this request
insofar as it places an undue burden on Answering Defendant because Plaintiff has not
proffered evidence that it is truly the registered owner of the copyrights at issue, and until
such time, the requested discovery is unduly burdensome and oppressive to Answering
Defendant.

        16.     All records, documents and communications concerning defendant’s net profits
for the year ending 2019.

ANSWER
Objection. Answering Defendant objects to this Request on the basis that it seeks discovery
of proprietary and privileged information insofar as Answering Defendant’s revenue, sales,
and profits are trade secrets and/or confidential commercial information. Answering
Defendant further objects to this request insofar as it places an undue burden on
Answering Defendant because Plaintiff has not proffered evidence that it is truly the
registered owner of the copyrights at issue, and until such time, the requested discovery is
unduly burdensome and oppressive to Answering Defendant.

           17.       All records and documents concerning the number of defendant’s employees.

RESPONSE:
Objection. Answering Defendant objects to this Request on the basis that it imposes an
unreasonable and/or disproportionate burden on Answering Defendant because such
documents are relevant except to show the number of employees. Without waiver of, and
subject to, the foregoing objection, Karns employs approximately 1,300 persons.

       18.    All records and documents concerning the location of each defendant’s office,
both domestically and internationally.

RESPONSE:
Objection. Answering Defendant objects to this Request because it seeks discovery of
documents that pose an unreasonable and/or disproportionate burden on Answering
Defendant. The address of Answering Defendant’s office is 675 Silver Spring Rd.,
Mechanicsburg, PA 17055. The location of Answering Defendant’s stores is available on
Answering Defendant’s website.

       19.      All records, documents and communications concerning the “likes,” “shares,”
“reposts,” “tweets,” and “comments” posted to the Advertisements after defendant’s
publication of the Photographs.

ANSWER



{W1049337.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 76 of 89




Objection. Answering Defendant objects to this Request on the basis that it seeks discovery
of proprietary and privileged information insofar as the traffic on Answering Defendant’s
website is a trade secret and/or confidential commercial information. Answering Defendant
further objects to this request insofar as it places an undue burden on Answering
Defendant because Plaintiff has not proffered evidence that it is truly the registered owner
of the copyrights at issue, and until such time, any discovery into Answering Defendant’s
website history is oppressive, and unduly burdensome.

        20.   All records, documents and communications concerning the number of visitors
who have clicked on the Advertisements since the first date of the Advertisements’
publication.

ANSWER
Objection. Answering Defendant objects to this Request on the basis that it seeks discovery
of proprietary and privileged information insofar as the traffic on Answering Defendant’s
website is a trade secret and/or confidential commercial information. Answering Defendant
further objects to this request insofar as it places an undue burden on Answering
Defendant because Plaintiff has not proffered evidence that it is truly the registered owner
of the copyrights at issue, and until such time, any discovery into Answering Defendant’s
website history is oppressive, and unduly burdensome.

         21.     All records, documents and communications between defendant and plaintiff prior
to the filing of the Action.

RESPONSE:
None.

         22.    All copies of complaints in any copyright-related action filed against defendant in
the last three years.

RESPONSE:
None.

        23.    All records, documents and communications that support defendant’s position that
it did not commit copyright infringement of the Photographs.

RESPONSE:
Objection. Answering Defendant objects to this request insofar as it places an undue
burden on Answering Defendant because Plaintiff has not proffered evidence that it is truly
the registered owner of the copyrights at issue, and until such time, the requested discovery
is unduly burdensome and oppressive to Answering Defendant. Answering Defendant
further objects to this request on the basis that its investigation is ongoing. Answering
Defendant retains the right to supplement this response.

      24.     All records, documents and communications which may be used to prove the
elements of any affirmative defense asserted by defendant in its answer to the Complaint.



{W1049337.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 77 of 89




RESPONSE:
Answering Defendant objects to this request insofar as it places an undue burden on
Answering Defendant because Plaintiff has not proffered evidence that it is truly the
registered owner of the copyrights at issue, and until such time, the requested discovery is
unduly burdensome and oppressive to Answering Defendant. Further, Answering
Defendant has not determined what documents it will use in defense of the claims asserted
against it.

        25.    All records, documents and communications concerning any advertising or other
actions done to increase traffic to the Advertisements.

RESPONSE:
Answering Defendant objects to this request insofar as it places an undue burden on
Answering Defendant because Plaintiff has not proffered evidence that it is truly the
registered owner of the copyrights at issue, and until such time, the requested discovery is
unduly burdensome and oppressive to Answering Defendant.

        26.     All records, documents and communications that you intend to introduce as
exhibits or otherwise use in support of your position, or in opposition to any position taken by
plaintiff, on any motion or at any hearing or trial in this action.

RESPONSE:
Answering Defendant objects to this request insofar as it places an undue burden on
Answering Defendant because Plaintiff has not proffered evidence that it is truly the
registered owner of the copyrights at issue, and until such time, the requested discovery is
unduly burdensome and oppressive to Answering Defendant. Further, Answering
Defendant has not determined what documents it will use in defense of the claims asserted
against it.

       27.          All records, documents and communications to which you refer in your Initial
Disclosures.

RESPONSE:
None
         28. All records, documents and communications referred to in your interrogatories to
plaintiff.

RESPONSE:
None

       29.       All records, documents, statements, invoices and contracts which show that
defendant has licensed Photographs for use on the Advertisements.

RESPONSE:
Objection. Answering Defendant objects to this Request to the extent it presupposes or



{W1049337.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 78 of 89




implies that Answering Defendant had an obligation to obtain licenses for the Photographs,
a proposition which is denied by Answering Defendant. Answering Defendant further
objects to this request insofar as it places an undue burden on Answering Defendant
because Plaintiff has not proffered evidence that it is truly the registered owner of the
copyrights at issue, and until such time, the requested discovery is unduly burdensome and
oppressive to Answering Defendant.

       30.     All records, documents, statements, invoices and contracts which show that
defendant has licensed Photographs for use on any Advertisements owned and operated by
defendant.

RESPONSE:
Objection. Answering Defendant objects to this Request to the extent it presupposes or
implies that Answering Defendant had an obligation to obtain licenses for the Photographs,
a proposition which is denied by Answering Defendant. Answering Defendant further
objects to this request insofar as it places an undue burden on Answering Defendant
because Plaintiff has not proffered evidence that it is truly the registered owner of the
copyrights at issue, and until such time, the requested discovery is unduly burdensome and
oppressive to Answering Defendant.

       31.      All records, documents, statements, invoices and contracts concerning
defendant’s licensing of Photographs via third-party stock Photographs agencies for use on the
Advertisements.

RESPONSE:
Objection. Answering Defendant objects to this Request to the extent it presupposes or
implies that Answering Defendant had an obligation to obtain licenses for the Photographs,
a proposition which is denied by Answering Defendant. Answering Defendant further
objects to this request insofar as it places an undue burden on Answering Defendant
because Plaintiff has not proffered evidence that it is truly the registered owner of the
copyrights at issue, and until such time, the requested discovery is unduly burdensome and
oppressive to Answering Defendant.

        32.    All records, documents, statements, agreement, invoices and contracts
concerning defendant’s licensing of Photographs from third-party freelance Photographers for
use on the Advertisements.

RESPONSE:
Objection. Answering Defendant objects to this Request to the extent it presupposes or
implies that Answering Defendant had an obligation to obtain licenses for the Photographs,
a proposition which is denied by Answering Defendant. Answering Defendant further
objects to this request insofar as it places an undue burden on Answering Defendant
because Plaintiff has not proffered evidence that it is truly the registered owner of the
copyrights at issue, and until such time, the requested discovery is unduly burdensome and
oppressive to Answering Defendant.




{W1049337.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 79 of 89




       33.      All records, documents, statements, agreement, invoices and contracts
concerning defendant’s licensing of Photographs from staff Photographers for use on the
Advertisements.

RESPONSE:
Objection. Answering Defendant objects to this Request to the extent it presupposes or
implies that Answering Defendant had an obligation to obtain licenses for the Photographs,
a proposition which is denied by Answering Defendant. Answering Defendant further
objects to this request insofar as it places an undue burden on Answering Defendant
because Plaintiff has not proffered evidence that it is truly the registered owner of the
copyrights at issue, and until such time, the requested discovery is unduly burdensome and
oppressive to Answering Defendant.

       34.       All settlement agreements that defendant has entered into concerning claims of
copyright infringement.

RESPONSE:
None

       35.      All contracts, job application materials, intern application materials, job
performance evaluations and agreements between defendant and the individual who posted the
Photographs to the Advertisements.

RESPONSE:
Objection. Answering Defendant objects to this Request to the extent that it falsely
presupposes and/or implies that Answering Defendant had involvement with the person
who Posted the Photographs to the Advertisements. Answering Defendant further objects
to this Request because it retained Fry Communications, Inc., a responsible and
experienced advertising firm, to provide photos for use in Answering Defendant’s
advertisements that were appropriately licensed, and that would not create liability for
Copyright infringement. Answering Defendant further objects to this request insofar as it
places an undue burden on Answering Defendant because Plaintiff has not proffered
evidence that it is truly the registered owner of the copyrights at issue, and until such time,
the requested discovery is unduly burdensome and oppressive to Answering Defendant.


       36.           Docket sheets concerning copyright infringement claims brought against
defendant.

RESPONSE:
None

       37.      All employee manuals, employment handbooks, training manuals, training
guidelines, office circulars, intraoffice memoranda, e-mails, pamphlets, power point
presentations, Excel spreadsheets, announcements, meeting notes or any other written materials



{W1049337.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 80 of 89




relating to defendant’s use of copyrighted materials that were distributed to any journalist or
supervising editor, whether an employee or independent contractor, with knowledge of
publishing the Advertisements.

RESPONSE:
Objection. Answering Defendant objects to this Request to the extent that it falsely
presupposes and/or implies that Answering Defendant had involvement with any journalist
or supervising editor with knowledge of publishing the Advertisements. Answering
Defendant further objects to this Request because it retained Fry Communications, Inc., a
responsible and experienced advertising firm, to provide photos for use in Answering
Defendant’s advertisements that were appropriately licensed, and that would not create
liability for Copyright infringement. Answering Defendant further objects to this request
insofar as it places an undue burden on Answering Defendant because Plaintiff has not
proffered evidence that it is truly the registered owner of the copyrights at issue, and until
such time, the requested discovery is unduly burdensome and oppressive to Answering
Defendant.

        38.        All employee manuals, employment handbooks, training manuals, training
guidelines, office circulars, intraoffice memoranda, e-mails, pamphlets, power point
presentations, Excel spreadsheets, announcements, meeting notes or any other written materials
relating to defendant’s use of Photographs that were distributed to any journalist or supervising
editor, whether an employee or independent contractor, with knowledge of publishing the
Advertisements.

RESPONSE:
Objection. Answering Defendant objects to this Request to the extent that it falsely
presupposes and/or implies that Answering Defendant had involvement with any journalist
or supervising editor with knowledge of publishing the Advertisements. Answering
Defendant further objects to this Request because it retained Fry Communications, Inc., a
responsible and experienced advertising firm, to provide photos for use in Answering
Defendant’s advertisements that were appropriately licensed, and that would not create
liability for Copyright infringement Answering Defendant further objects to this request
insofar as it places an undue burden on Answering Defendant because Plaintiff has not
proffered evidence that it is truly the registered owner of the copyrights at issue, and until
such time, the requested discovery is unduly burdensome and oppressive to Answering
Defendant.


       39.        The resumes and curricula vitae (CVs) of all persons identified in defendant’s
discovery responses or initial disclosures.

RESPONSE:
None. Answering Defendant has not determined which experts it will retain in defense of
the claims asserted against it. Answering Defendant reserves its right to supplement its
responses to this Request.




{W1049337.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 81 of 89




       40.         All copyright registration certificates listing defendant as the copyright owner,
copyright claimant or copyright author of any copyrightable materials over the last five years.

RESPONSE:
None.
       41.        Job or intern postings that defendant uses to recruit interns, employees, or
independent contractors who post Photographs to the Advertisements.

RESPONSE:
Objection. Answering Defendant objects to this Request to the extent that it falsely
presupposes and/or implies that Answering Defendant had involvement with the person
who Posted the Photographs to the Advertisements. Answering Defendant further objects
to this Request because it retained Fry Communications, Inc., a responsible and
experienced advertising firm, to provide photos for use in Answering Defendant’s
advertisements that were appropriately licensed, and that would not create liability for
Copyright infringement. Answering Defendant further objects to this request insofar as it
places an undue burden on Answering Defendant because Plaintiff has not proffered
evidence that it is truly the registered owner of the copyrights at issue, and until such time,
the requested discovery is unduly burdensome and oppressive to Answering Defendant.


                                              FOWLER HIRTZEL McNULTY &
                                              SPAULDING, LLP


Dated: July 31, 2020
                                              By:    ____________________
                                                     GREGORY S. HIRTZEL, ESQ.
                                                     Attorney ID #56027
                                                     BENJAMIN P. NOVAK, ESQ.
                                                     Attorney ID #326182




{W1049337.1}
               Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 82 of 89




                        UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADLIFE MARKETING &            :
COMMUNICATIONS COMPANY, INC., :
              Plaintiff,      :
                              :
vs.                           :
                              :
KARNS PRIME AND FANCY FOOD,   :
LTD. AND AD POST GRAPHICS     :                         Civil Action No.:
MEDIA MARKETING, INC.         :                         1:19-CV-01638-YK
              Defendants,     :

                               CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the
foregoing Responses and Objections to Plaintiff’s Requests for Production of
Documents was served on July 31, 2020 by email to the following:

                                  Richard Liebowitz, Esquire
                                  Liebowitz Law Firm, PLLC
                                  11 Sunrise Plaza, Suite 305
                                  Valley Stream, NY 11580
                                  RL@liebowitzlawfirm.com

                                            FOWLER HIRTZEL McNULTY &
                                            SPAULDING, LLP




Dated: July 31, 2020                  By:
                                                  Gregory S. Hirtzel, Esquire
                                                  Attorney I.D. #56027
                                                  1860 Charter Lane, Suite 201
                                                  Lancaster, PA 17601
                                                  (717) 553-2601
                                                  ghirtzel@fhmslaw.com


{W1049337.1}
Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 83 of 89
8/4/2020                Case 1:19-cv-01638-YK
                           Annual                           Document
                                  Report on Karns Prime & Fancy             32-1
                                                                Food's Revenue, Growth,Filed
                                                                                        SWOT 08/19/20      Page
                                                                                             Analysis & Competitor    84 of -89
                                                                                                                   Intelligence IncFact

                                                                                                                                 Log In   Subscribe


                                                                                                                                            Search



  Company Profiles: Revenue, Growth, Competition

   Solutions for:        Investment Banking             Market Research          Private Equity      Executives         Consultants

                                                                                                                                     My Watch List




KARNS PRIME & FANCY FOOD Revenue,
Growth & Competitor Profile
           Fast Facts       Revenue         Growth Rate            VC/Investor Activity   Competitive Intelligence         Competition


                                                                                      Premium Company Report
                                                                                      The Premium Karns Prime & Fancy Food Company
                                                                                      Report contains critical information including:
                                                                                             Revenue from previous years (2010 to present)
                                                                                             Growth rate
                                                                                             Estimated financials and profit margin
                                                                                             Funding from Venture Capital and Private Equity
                                                                                             firms
                                                                                             Latest trademark applications
                                                                                             Additional industries in which the company
                                                                                             operates

                                                                                                                  $89.95
                                                                                                            Company Report
                                                                                                                Subscriptions



    Last updated: July 27, 2020

      Company Awards

                   Big Fish




    Company Profile & Annual Report for Karns Prime & Fancy Food
    Access the complete profile.

    Karns Prime & Fancy Food Fast Facts

      Revenue                                 $100 ­ $500 million             See Exact Annual Revenue



http://incfact.com/company/karnsprimefancyfood-mechanicsburg-pa/                                                                                  1/4
8/4/2020                Case 1:19-cv-01638-YK
                           Annual                           Document
                                  Report on Karns Prime & Fancy             32-1
                                                                Food's Revenue, Growth,Filed
                                                                                        SWOT 08/19/20      Page
                                                                                             Analysis & Competitor    85 of -89
                                                                                                                   Intelligence IncFact
      Employees                               500 ­ 1,000          Exact Company Size


      Primary Industry                        44511 Supermarkets & Grocery Stores

                                              675 Silver Spring Road
      Address
                                              Mechanicsburg, PA 17050
    Note: Revenues for privately held companies are statistical evaluations.


    Karns Prime & Fancy Food's annual revenues are $100­$500 million (see exact revenue data) and has
    500­1,000 employees. It is classified as operating in the Supermarkets & Grocery Stores industry.

    Karns Prime & Fancy Food's Annual Report & Profile shows critical firmographic facts:
           What is the company's size? (Annual sales and employees)
           What industry is the company in?


    Karns Prime & Fancy Food Annual Revenue and Growth Rate

      Karns Prime &               Revenue Est.
                                                             Growth Rate (%)                           # Employees
      Fancy Food                  ($ Million)

      2019                                                            Details in Premium Report

      2018

      2017

      2016

      2015

      2014



    1­Year Growth Rate:
    3­Year Growth Rate (CAGR):

    Note: Karns Prime & Fancy Food's revenues are gauged from an analysis of company filings.



    Karns Prime & Fancy Food's Income Statement (based on Industry Averages)

                                                                                          $ Millions
                                                                                     (Industry Average)
    Karns Prime & Fancy Food Revenue (Sales)
    Cost of Goods Sold
    Gross Profit

    Operating Expenses
    Advertising
    Salaries and wages
    Other Operating Expenses
    Total Operating Expenses
    Operating Income
    EBITDA
    EBIT (Earnings Before Interest and Taxes)
    Net Profit


http://incfact.com/company/karnsprimefancyfood-mechanicsburg-pa/                                                                          2/4
8/4/2020                Case 1:19-cv-01638-YK
                           Annual                           Document
                                  Report on Karns Prime & Fancy             32-1
                                                                Food's Revenue, Growth,Filed
                                                                                        SWOT 08/19/20      Page
                                                                                             Analysis & Competitor    86 of -89
                                                                                                                   Intelligence IncFact



    Recession Risk
    Determine whether Karns Prime & Fancy Food grew or shrank during the last recession. This is useful in
    estimating the financial strength and credit risk of the company. Compare how recession­proof Karns Prime &
    Fancy Food is relative to the industry overall. While a new recession may strike a particular industry, measuring
    the industry and company's robustness during the last recession estimates its ability to weather future recessions.




     U.S. Industry Overview & Market Statistics:
     Supermarkets & Grocery Stores
     Publisher: AnythingResearch

              Market Size
              Growth Rate
              5­Year Market Forecast
              Average Company Size & Growth
              Salary & Compensation Benchmarks




    Market Share of Karns Prime & Fancy Food's Largest Competitors
    A competitive analysis shows these companies are in the same general field as Karns Prime & Fancy Food, even
    though they may not compete head­to­head. These are the largest companies by revenue. However, they may not
    have the largest market share in this industry if they have diversified into other business lines. The "Competition"
    section of a business plan or investment memorandum would start by analyzing the information about these
    companies. Competitive advantage comes from offering better pricing or superior products/service.

      Company                                         Headquarters                                               Revenue ($ MM)

      ALBERTSONS COMPANIES                            Boise, ID                                                                58

      HY­VEE                                          West Des Moines, IA                                                 24

      KROGER                                          Cincinnati, OH                                                      5

      PUBLIX SUPER MARKETS                            ,                                                                   4

      WHOLE FOODS MARKET                              Austin, TX                                                          2

      H. E. BUTT GROCERY                              San Antonio, TX                                                     2

      MEIJER                                          Grand Rapids, MI                                                    2




    Nearby Competitors
    These companies are similar in business line and location to Karns Prime & Fancy Food. While some companies
    compete with neighboring businesses for customers, other companies may compete to attract skilled employees.

      Company                                         Headquarters                                               Revenue ($ MM)

      KARNS PRIME & FANCY FOOD                        Mechanicsburg, PA                                                             100

      DUTCHMAN'S COUNTRY
                                                      Schaefferstown, PA                                                      50
      MARKET

      SKY MARKETS                                     Jonestown, PA                                                       24

      KOCHER ENTERPRISES                              Millersburg, PA                                                     4

http://incfact.com/company/karnsprimefancyfood-mechanicsburg-pa/                                                                          3/4
8/4/2020                Case 1:19-cv-01638-YK
                           Annual                           Document
                                  Report on Karns Prime & Fancy             32-1
                                                                Food's Revenue, Growth,Filed
                                                                                        SWOT 08/19/20      Page
                                                                                             Analysis & Competitor    87 of -89
                                                                                                                   Intelligence IncFact

      MUTZABAUGHS MARKET                              Ducannon, PA                                                        1




    Future Competition: Karns Prime & Fancy Food's Fastest Growing Competitors
    These companies are in the same general field as Karns Prime & Fancy Food and are rapidly expanding.
    Companies may grow organically or through acquisition. In some cases apparently high growth rates may be
    caused by data that weren't available in previous years.

      Company                                                                                                       Revenue ($ MM)




                        Contact Us       Press      Terms of Use      Privacy Policy     (0.0137 s)       © 2020 IncFact.com. All Rights Reserved.
                     eps:




http://incfact.com/company/karnsprimefancyfood-mechanicsburg-pa/                                                                                 4/4
Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 88 of 89
                Case 1:19-cv-01638-YK Document 32-1 Filed 08/19/20 Page 89 of 89


Benjamin Novak

From:                                        James Freeman <jf@liebowitzlawfirm.com>
Sent:                                        Wednesday, August 5, 2020 12:01 AM
To:                                          Benjamin Novak; Gregory Hirtzel; Richard Liebowitz
Subject:                                     Adlife v. Karns - Plaintiff's Production
Attachments:                                 readlifevkarnsproduction (1).zip


Dear Counsel:

Please see attached.
                           The link ed
                           image can not
                           be d isplay ed.
                           The file may
                           hav e been
                           mov ed,
                           ren amed, or




   Adlife Production.pdf
                           deleted.
                           Verify that
                           the link
                           points to the
                           correct file
                           and location.




                                                                      1
